 AL PFISTER TRUCK SERVICEAl Pfister d/b/a Al P ister Truck Service and JohnParke and Dennis Knebel and Teamsters, Chauf-feurs, and Helpers Local Union No. 50, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Party in InterestAl Pfister, d/b/a Al Pfister Truck Service, and Bern-ice Pfister, successor employer to and personal rep-resentative of Al Pfister, deceased, d/b/a Al PfisterTruck Service and Chauffeurs, Teamsters, Ware-housemen and Helpers, Local Union No. 525, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica. Cases 14-CA 8709, 14 CA 8926. and 14 CA10029May 19. 1978DECISION AND ORDERBY CIIaRMAN F ANNIN(; ANI) Ml MBIRS PEtNI .1()ANI) TRIU St)DAI FOn November 18. 1977. Administrative L aw\Judge Hutton S. Brandon issued the attached Deci-sion in this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached I)ecision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative l.aw Judge. tomodify his recommended remedv,.2 and to adopt Iisrecommended Order except that the attached noticeis substituted for that of the Administrative Il.awJudge.i Respondent ha es excpted to certain credihilit filiing ni ide h; theAdministrative I.aw Judge It Is the BoardN eslablished pohcc not toli oer-rule an Administrative Law Judge's resolutions with respect tol credihillit2unles, the clear prepondlranie of all of the reloeant ei'dence on.illnces usthat the resolutions ire inccoreci Sinandald l)rl ItW/! Pid/ul 1,i, .91NILRB 544 11950(11 cnfd 1 -88 '2d 6c 2 (('.A 3. 1951). We have carefull;elalmined the record anld find no hamsis for rc\erMne his findlngsIn the third full paragraltph III B.4.a of his )cileon.. the Adiminisilal seLaw Judge inaderteintl referred to (CaroiNn \i, s. bookkeeper as, thedaughter of Ihe E mploler We correct ihis sttenclerit toi reflecl thal Nitnc'Pfister. mechanic, is the dauLghter of Ihe Fniploer Alsoi. the unit decitription contained in that sanie ection shiould read: "All drisers. helpers. .iidtruck ma inteni ince nien2 lhe dinnllstritc li.su .Rl udge Iladlerlentlk specifiled iilteres 1to hepaid lat 7 percent: hloreer. inerest il hbe cailculated aciordinn ti ihe"adjusted prime rate" used hb the United States Internal Revenue Servicefor interesl on lstx paiTllent fb,iula Sll/ (, r/ir n, 2' '31 NlRB thl1977) See. generallb. bItl P/liuminc. i, lltlhltr, ( , 138 Nl RB 711 tl9(12ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Al Pfister, d/b'a AlPfister Truck Service, and Bernice Pfister, successoremployer to and personal representative of Al Pfisterdeceased, dc b /a Al Pfister Truck Service. St. Jacobs.Illinois, his agents, successors, and assigns, shall takethe action set forth in said recommended Order, ex-cept that the attached notice is substituted for that ofthe Administrative Law Judge.APPENDIXNo Il( I. To EMIPILOYEEFSPOSI .) B\ ORDER OF -ILHNAIIONA\I L XBOR REL.AFlONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were representedand had the opportunity to present testimony, theNational labor Relations Board has found that weviolated the National Labor Relations Act and hasordered us to post this notice.The Act gives all employees these rights:To organize themselvesTo join. help, or form unionsTo bargain as a group through a representa-tive thev chooseTo act together for collective-bargaining orother mutual aid or protectionTo refuse to do any or all of these things.V'i hll -N()I do anything which interfereswith these rights.\W' \ VII Not question you about your unionactivities.Wa ll l Nol create the impression that we arekeeping your union activities under surveillance.Wi uii Il NoI threaten to discharge you or sus-pend Nou for engaging in union activity on be-half of T'eamsters. Chauffeurs, and Helpers Lo-cal Union No. 525. affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America.Wi \I1I NO( threaten you that if you seek to\indicate your rights before the National LaborRelations Board it would cause hard feelings.Wi WII. Noir threaten to close the business if'ou engage in union activities or select a unionas your bargaining representative.Wi W\lil N xo( suggest or encourage you to236 NLRB No. 30217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDform your own union or join an independentunion.WE Wll.t NOT suggest to you, or assist you in,the circulation or filing of a union shop deau-thorization petition.WE WUi.L NOI assist or support Teamsters,Chauffeurs, and Helpers Local Union No. 50,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organi-zation.WE WiiL. NOT give effect to or operate underany agreement with Teamsters, Chauffeurs, andHelpers, Local Union No. 50, affiliated with theInternational Brotherhood of Teamsters, (hauf-feurs, Warehousemen and Helpers of America,unless or until the National Labor RelationsBoard shall have certified that union as yourcollective-bargaining representative.WE WII .NOT recognize Teamsters. Chauf-feurs, and Helpers, Local Union No. 50, affiliat-ed with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, as your bargaining representativeunless or until such union as been certified bythe National Labor Relations Board as yourrepresentative.WE Wll. NOI discharge or discriminate in anyway against our employees because they havejoined or supported Teamsters, Chauffeurs. andHelpers Local Union No. 525, affiliated with theInternational Brotherhood of Teamsters ofAmerica, or any other union.WtE Wli. NOIr discharge or otherwise discrini-nate against our employees because of their ef-forts to enforce their rights under the NationalLabor Relations Act.W: Wl.lt NOI in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the Act.WE Wli.I withdraw and withhold recognitionfrom Teamsters, Chauffeurs, and Helpers LocalUnion No. 50, affiliated with InternationalBrotherhood of Teamsters. Chauffeurs, Ware-housemen and Helpers of America, as your bar-gaining representative.WE Wrii reinstate Dennis Knebel to his for-mer job, or, if that job no longer exists, to asubstantially equivalent job, with the samerights, privileges, and benefits he would havehad if we had not discharged him and wil xi1lmake him whole for all loss of earnings as a re-sult of our discrimination against him, plus in-terest.All of our employees are free to join or support ornot join or support Teamsters, Chauffeurs, andHelpers Local Union No. 525, affiliated with the In-ternational Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America, or anyother union.Al. PFISIIR d/b/a TRUI(-K SE RVI('I ANtBERNI(CE PFIsi IR. EXi(lUIRIX O1: IElt WILl. OFAl. P:ISrI'IRDECISIONSTAIEMENI OF ITH CASEHtI1-lO S BRANIX)N. Administrative Law Judge: Thiscase came to hearing at St. Louis, Missouri, on June 20-22.1977. The charge in Case 16 CA 8709 was filed by JohnParke. on August 6, 1975,lwhile the charge in Case 14-CA 8926 was filed by Dennis Knebel hereinafter referredto as Knebel, on November 25, and amended January 6,1976. An order consolidating cases, complaint, and noticeof hearing in Cases 14-CA-8709 and 14 CA-8926 issuedon January 13, 1976. The charge in Case 14-CA 10029 wasfiled by the Chauffeurs, Teamsters. Warehousemen andHelpers. Local Union No. 525, herein called Local 525, onFebruary 16, 1977. and amended on March 10, 1977. Anorder consolidating Case 14-CA 10029 with Cases 14-CA 8709 and 14-CA 8926 issued on June 9, 1977. Theprimary issues in the consolidated cases are whether AlPfister d/b/a Al Pfister Truck Service, hereinafter referredto jointly with Bernice Pfister, executrix of the will of AlPfister. as Respondent, (a) unlawfully threatened, coerced.and restrained its employees in violation of Section 8(a)( 1)of the Act through various acts and conduct during theperiod from July 23 to August 8: (b) breached an informalsettlement agreement by various acts and conduct occur-ring after September 26 in violation of Section 8(a)(1) ofthe Act and by discharging Knebel in violation of Section8(a)(3) and (1) of the Act: (c) unlawfully assisted Team-sters, Chauffers, and Helpers Local Union No. 50. hereincalled Local 50, by recognizing and executing a collective-bargaining agreement with Local 50 at a time when it didnot represent a majority of Respondent's employees in anappropriate unit and by making an unauthorized deduc-tion of dues in violation of Section 8(a)(2) and (I) of theAct; and (d) unlawfully repudiated a collective-bargainingagreement with Local 525 and thereafter refused to bargaincollectively with Local 525 in violation of Section 8(a)(5)and (I) of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I make the following:\II da tes hereIn refeT ii ,'J75 u9ilie I el (hCI I ICI ficd218 Al. PFIS'TFR TRi ('K SF'RVI('FF[INl)IN(iS o()f FAt II JR RISI)I( I (}NThe complaint alleged and the answer admitted that AlPfister was, and had been at all times until his death onSeptember 17. 1976, an individual proprietor doing busi-ness under the tradename and stle of Al Pfister I'ruckService. It was stipulated at the hearing that the Respon-dent at all times material herein maintained its principaloffice and place of business at Route I. St. Jacobs, Illinois.and has been at all times material herein engaged in fur-nishing interstate transportation of freight. coal, and othercommodities. It was further stipulated that during the searending December 31. 1976, which period was representa-tive of Respondent's operations at all times materialherein. Respondent derived gross annual revenue in excessof $50,000 for the furnishing of interstate transportation offreight and other commodities in interstate commerce.The answer herein stated that Bernice Pfister. wife of AlPfister, has operated the business since September 17. 1976h.individually and as personal representative of Al Pfisterdeceased. The record is, nevertheless, clear, and I find. thatBernice Pfister hereinafter referred to as B. Pfister, at alltimes material herein continued to operate Respondent asexecutrix of the will of Al Pfister since his death on Sep-tember 17, 1976. under the same tradename and style. Insuch operations, I find that B. Pfister was ia successor to AlPfister having assumed the operation upon his death withfull knowledge of the pendency of Cases 14 CA 8709 and14 C('A 8926, and. indeed, participation in those cases andtherefore is bound to anv remedy found necessary and ap-propriate. See Perrna I'int,l Corporation et al., 164 NlIRB968 (1967), enfd. suh nom. United States Pipe and FoundlrCompan},, (Pernma Vinyl Corp., Dade Plastics Co.) v.N.L.R.B., 398 F.2d 544 (C.A. 5. 1968).Based upon the foregoing, I find that Respondent hasbeen, and is, an employer engaged in commerce within themeaning of Section 2(2), (6). and (7) of the Act.II rHE L.ABOR OR(GiAIZlliONSFrom the record as a whole, I find that both Local 50and Local 525 are organizations in which employees partic-ipate and which exist for the purpose. in whole or in part,for dealing with employers concerning grievances, labordisputes, wages, rates of pay, hours of employment, or con-dition of work. The record contains collective-bargainingagreements signed by each of the ULnions with Respondent.I therefore find that both Local 50 and local 525 unionsare labor organizations within the meaning of Section 2(5)of the Act.III ItHE LNF.IR IABOR PR, CII(I:SA. Background lactsAn informal settlement agreement was entered into byRespondent in Case 14-CA 8709 on September 25, andwas approved by the Acting Regional Director for Region14, on September 26. Subsequently, the charge in Case 14('A 8926 was filed by Knebel and, following investigationof the charge. the Regional Director for Region 14 setaside. in part. the aforementioned settlement agreement. Aconsolidated complaint issued in both cases on January 13,1976. and a hearing was held before Administrative Lawludge Davis in St. Louis. Missouri, on February 9. 10, andI 1I. 1970.I'hereafter. Administrative Law Judge Davis became un-available to render a decision in the case and the partiesconsented to the transfer of the cases to the Board inWashington, I).C'., for issuance of a proposed Decision andOrder based upon the record made before Administrativel,aw Judge Davis. 'The cases were transferred to the Boardfor this purpose by the Chief Administrative Law Judge onSeptember 17. 1976. The Board after considering the rec-ord concluded that a hearing de novo would be most appro-priate under the circumstances and issued an order datedFlebrualry 18, 1977. remanding the proceeding to the Re-gional 1)irector for Region 14, to arrange a hearing de novobefore a duly designated Administrative Law Judge.Notwithstanding a February 25. 1977, motion for recon-sideration of the Board's order by Respondent based uponits claimni of prejudice by virtue of the death of an indis-pensable witness, Al Pfister. the Board by order denyingmotion dated June 3. 1977. adhered to its original orderrequiring a hearing de notwo.2 At the hearing herein. Re-spondent objected to introduction of any evidence regard-ing statements of the deceased Al Pfister on the basis of a"deadman statute." 111. Rev. Stat.. Ch. 51, Sec. 2. The ob-jection was overruled on the basis of the Board's holding inNorthcrn ,Mletal (ornparnv. 175 NLRB 896 (1969) and casesdecided therein. I reaffirm that ruling. The Illinois statutewas designed to vindicate private rights and has no appli-cation to regulatory statutes such as the National LaborRelations Act which was designated to protect public rath-el than private rights. However, I am mindful of theBoard's holding in Sam ? 'allick et al., d b a Wallick andSchwalm ('omlpal.', 95 NLRB 1262 (1951), enfd. 198 F.2d477 (C.A. 3. 1952) that the consideration of the testimonyof statements attributed to deceased persons must be "sub-ject to the closest scrutiny before deciding what weight togive it." In addition. at Respondent's request, I have takenadministrative notice of the testimony of Al Pfister in thehearing before Administrative Law Judge Davis in Febru-ars 1976. Thus. ms resolution of the factual matters insofaras thev pertain to Al Pfister's conduct and statements isbased upon careful consideration of the testimony againsthim as well as upon Pfister's own testimony in the previoushearing.B. The EvidenceI. The agency status of PfisterThe complaint alleged that Bernice Pfister was at allResti.po.dent coniended at the hearing herein that the Board breached an.igreemerit tlo co,nlder ( Cases 14 ( A 8709 and 14 ( A 8926 on the basis ofthe reclrd hefere .Aldmilqrlrlat.e I.a. JLudgc 1).ss An Adminilrratlse LawJudge his no authories s to r[mlea the Board' atetion rele.anl 1o its decisionto Ir these cases de novo Onls the courts have such review authority219 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDtimes material herein a supervisor and agent of Respon-dent. Respondent's answer denied the allegation.The record reflects that at all times material herein B.Pfister assisted her husband in the operation of the husi-ness from their home where an office was maintained andfrom which the employees were dispatched. While Al ffis-ter averaged being away from the office 6 hours of thenormal workday, B. Pfister remained on the premises an-swering phone calls and directing truckdrivers to variouslocations, changing driving assignments wherever neces-sary.B. Pfister. however, testified that her functions in thisregard were without any discretion on her part, and sheserved merely to pass on instructions to the employe esfrom her husband which he usually issued to her prior tothe time that he left the premises or at various times of theday when he telephoned her. In this regard, B. Pfister testi-fied that her husband had a radio "beeper" or callsystemthrough which she could contact him during the course ofthe day to ask for instructions which she could relay to thedrivers. B. Pfister testified she made no decisions on herown and that she simply carried out the instructions of herhusband. It is nevertheless, clear that employees custom-arily followed her instructions without questioning. Therewas no evidence that employees were ever advised on anvlimits of her authority.While B. Pfister claimed she had no supervisory authori-ty, the record is undisputed that she supervised and direct-ed bookkeeper Carolyn Voss in her bookkeeping functions.In addition, B. Pfister admitted that it was one of her func-tions to watch drivers in the early morning prior to the timeher husband awoke to see that drivers were checking theirtrucks properly. Further, she admitted she was expected toreport deficiencies to her husband and the record revealsthat she did do so. B. Pfister also participated in determina-tions on employee disciplinary actions as will be discussedinfra.Finally, the record reveals that B. Pfister had authorityto sign her husband's name to checks issued in connectionwith operation of the business including paychecks. AlPfister's name was also signed to other forms by B. Pfisterincluding forms forwarded to the Unions with deductionsfor welfare and pension funds.I find, based on the foregoing and considering the recordas a whole, that Bernice Pfister was in fact a supervisorwithin the meaning of Section 2(11) of the Act. I furtherfind that whether or not B. Pfister was a supervisor, shewas nevertheless an agent of Respondent acting in Respon-dent's behalf. Al Pfister regularly used B. Pfister as a con-duit to relay orders and information to the truckdriversand never at any time, so far as the record reveals. dis-closed to the employees any limitations on her authority'regarding assignments of work. Under these circumstances,Respondent held B. Pfister out as an agent of Respondent.Therefore her conduct at all times material may be proper-ly imputed to Respondent. See Han-Dee Pak. Inc., 232NLRB 454 (1977): Helena Laboratories Corporation, 225NLRB 257 (1976) enfd. in pertinent part 557 F.2d 1183(C.A. 4, 1977); (Clevenger Logging, Inc., 220 NLRB 768(1975).2. The breach of the settlement agreementa. Tilhe Jailure to properlyi post the notice to emplovleesI he informal settlement agreement approved by the Re-gional Director on September 26. in Case 14-CA 8709purported to remedy alleged violations of Section 8(a)(1).(2), and (3) of the Act. The alleged 8(a)( I) violations con-sisted of statements of Al Pfister to certain of his employ-ees which will be treated subsequently in this Decisionwhile the 8(a)(2) allegations were based upon Pfister's exe-cution of a collective-bargaining agreement with Local 50when that union did not represent a majority of his em-plohees in an appropriate unit. The 8(a)(3) allegations werebased upon the discharge of five employees including Den-nis Knebel. Only Knebel was actually reinstated under thesettlement agreement although the other alleged discrimi-natees received backpay. That portion of the settlement-agreement relative to the alleged 8(a)(3) violations was notset aside. Knebel returned to work and was reinstated onSeptember 19.The General Counsel argues herein that Respondent vio-lated the settlement-agreement after September 25, in anumber of respects. One such respect was Respondent'sfailure to insure proper posting of the notice to employeesprovided for under the settlement-agreement.The facts with respect to the posting are not largely indispute insofar as the adequacy' of the posting is con-cerned. Bookkeeper Carolyn Voss who was presented as awitness by the General Counsel testified that one of thenotices was posted on the outside of a closet door in aninterior room of the Pfister home which was utilized as anoffice by Respondent. Employees of Respondent enteredthe room infrequently and only when they had some ques-tions regarding their paychecks or a load ticket. The doorwhich opened against the wall was left open most of thetime according to Voss, in order to have ready access tosupplies kept in the closet. Accordingly, the side on whichthe notice was posted was against the wall and not observ-able most of the time in the room.Another notice was to be posted in the tire shop andbehind a "soda" or soft drink machine. Carolyn Voss testi-fied that either Al Pfister or B. Pfister directed either her-self or Nancy Pfister, daughter of Al and B. Pfister whoworked as a mechanic for Respondent to put tape on thenotice, dirty the tape, and drop it behind the soft drinkmachine so as to make it appear that it had accidentallyfallen behind the machine. When a Board agent from theBoard's Regional Office made a routine check of the noticeposted Voss as welas sNanc Pfister untruthfully repre-sented to the Board agent that the notice must have acci-dentally fallen behind the soda machine.B. Pfister in her testimony given in instant proceedingdenied any instructions to Voss not to properly post thenotice. Al Pfister apparently did not testify before Admin-istrative Law Judge Davis regarding the subject. It is Re-spondent's position that Voss was the one who improperlyfailed to post the notice and that her action in this regardwas her own and in keeping with her admitted animositytoward Teamsters Local 525 and alleged discriminateel)ennis Knebel at the time.220 AL PFISFER TRUCK SERVICENancy Pfister testified that Voss was told bh B. Pfister topost the notice. Nancy added in her testimony. that sheknew Voss had not properly posted the notice but she nev-er advised her parents because she knew "they really didn'twant it up."I find Carolyn Voss to be a credible and generally in-pressive witness. Her testimony, although vague regardingiher instructions on posting, was consisent with Nanc,Pfister's admission that the Pfisters "really didn't want thenotice up" and explains why' Nancy Pfister saws no need toreport Voss's improper posting to Al or B. Pfister. It is alsoconsistent with the posting on the office closet door. a loca-tion which can only demonstrate that Respondent wasmaking a not too subtle effort to keep the notice hidden.Finally, Respondent at no time took any steps to ensureduring the posting period that the notices were properilmaintained. I find it patently incredible that Respondentwould not have known that the notices were not properlyposted in view of the smallness of Respondent's operationswith only about 13 unit employees. The failure to properlspost could not have been accomplished without Respon-dent's knowledge or acquiescence. Based on Voss' credit-ed testimony I conclude that the failure to properl\ postwas with the express approval of Respondent.b. The alllegd poos settlement 8(a)(2) violaiionlAs set forth ahove, the settlement-agreement provided aremedy for the alleged violations of Section 8(a)(2) throughRespondent's execution of a contract with Local 50 whenthat union did not represent a majority of Respondent'semployees. That remedy required that Respondent not as-sist or support I.ocal 50 nor operate under or give effect toRespondent's collective-bargaining agreement with l ocal50 dated August 1. Under the terms of the settlement-agreement Respondent was also required to withhold rec-ognition from Local 50.It was stipulated between counsel on the record thatRespondent deducted union dues from four different em-ployees on at least four occasions after August 1, and for-warded those dues to Local 50.' Accordingly, it is clearfrom then that following approval of the settlement-agree-ment and during the posting period Respondent did deductdues and forwarded them to Local 50 on several occasions.There is no evidence submitted that Respondent had se-cured from the employees for whom the dues were deduct-ed written authorizations for such deductions. There canbe no question but that the deductions and submission ofunion dues for employees in a collective-bargaining unit toa union %which does not represent those employees consti-(hecks coltminmt 2 duc, cre for, arded to I ocal 5O f., it fhll2,1 lllcmploi ce, in the .tllltl llll .i1 the dI wtis el lippol e tiilC cii l.llcRisks Bcaumoinlt \uIst 22 $ 36Ricks Bc.iumrnl IDcnemnher 8 54I). MNiel(Gene Roser(;ene RoxerArt ei iuniintOcl.hber 7 $70Niemiber I 1 542tute a clear and flagrant violation of Section 8(a)(2) and(1) of the Act. Further, the violation of the Act in thisregard is compounded by the deduction without writtenauthorization. See Mest ers Bros. of Missouri, Inc. 151NIlRB 889, 890 (1965). See also Howard Creations, Inc.,212 NLRB 179 (1974). Accordingly. Respondent's actionin this regard constituted a clear and unambiguous breachof the settlement agreement.c. The pfos svcttlcnlcnt t 8(a)J(l) conductAccording to Bookkeeper CarolNn Voss during the pe-riod after DIennis Knebel was reinstated under the terms ofthe settlement-agreement both Al and B. Pfister madestatements to Voss and other employees who were notidentified on the record to the effect that Respondent wrasgoing to get "Denny [Dennis] Knebel out of there" becausehe was just in there to stir up union trouble. Voss testifiedthat such statements were made on a frequency of abouttwo or three times a das although she admitted that theremay have been some days which passed without such state-ments having been made by the Pfisters. On cross-exami-nation. Voss admitted that in her affidavit submitted to theregional office during investigation of the case, she hadonls indicated that she had heard the statement three timesor "three times or so" each from Al Pfister and B. Pfister.Al Pfister's testimon' given in the previous proceedingbefore Administrative L aw Judge Davis made no specificdenial of the remarks attributed to him by Voss. B. Pfisterdid, on the other hand. deny making such statements to\oss.Carolyn Voss' testimony, as related above, is consistentvwith her testimon; before Administrative Law Judge Davisaind although it is vague with respect to the dates of thestatements, I do not find her credibility to be materiallyaffected. Her credibility is enhanced by her expressed op-position to the Union during the period when the state-ments were made to her bh the Pfisters regarding Knebel.Voss was strongly opposed to both Knebel and the Union,evten to the extent that she suggested to the Pfisters thatsome dirtl, tricks be played on Knebel such as deflating theair in his automobile tires. As a confidante of the Pfistersand in particular B. Pfister. it would not be unusual for herto fail to recall the specific dates or events when the state-ments were made to her bh the Pfisters regarding Knebel.Voss shared their animosity toward Knebel and wouldhave no special reasons for recording the dates in her mem-ory.4Voss' testimony is also in keeping with her participa-tion in the preparation and typing of certain reprimandletters issued to Knebel which will be discussed infraherein. On the other hand the denials of B. Pfister wereunpersuasive. tier demeanor revealed a nervousness notaltogether explainable as resulting from the ordeal of a sec-ond hearing. Accordingl,. I credit Voss' testimony swhereit contradicts that of B. Pfister and find that the Pfistersdid make statements to Voss as attributed to them by herregarding getting rid of Knebel. While Voss was not a unitemrployee she was nexertheless an employee and althougha ~,i. t.iis nr ii cinphi eid 1h, Riep.ndent at the iintle of the Fehrua.lr1976 hearing hefore Adminlstratile I au Iudge Dai).s or the hearing hercein221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Pfisters' statements to her may not have impacted onher because of her alignment with Respondent's position atthe time, they nevertheless had a tendency to interferewith, restrain, or coerce employees. The)' reasonably con-veyed to the listener that employees' support of Local 525would result in discharge by Respondent. As such thestatements violated Section 8(a)( ) of the Act.General Counsel witness Dale Voss 5 similarly testifiedthat Al Pfister told him subsequent to Dennis Knebel'sreturn to work in late September and on several occasionsthereafter that Pfister wanted to get rid of Knebel. thatKnebel was a troublemaker, and that everything that hap-pened around the yard and on the job Knebel reported toTim Burns, business representative of Local 525. Accord-ing to Dale Voss, Al Pfister made such statements to him inthe kitchen of the Pfister home where drivers occasionallygathered to turn in their tickets following their day's work.In his testimony in the earlier proceeding. Al Pfister de-nied that he had ever referred to Knebel as a troublemakerin conversation with Dale Voss or that he ever commentedabout Knebel to Voss. Further, he denied that he ever toldDale Voss that Respondent was going to get rid of Knebel.I have carefully considered Al Pfister's testimony regardinghis denials of the statements attributed to him by DaleVoss as well as his testimony as a whole in the prior pro-ceeding. It is quite clear from that testimony that Al Pfisterwas in fact attempting to document work deficiencies ofKnebel as a foundation for discharge. Thus, having in theprocess of laying the predicate for a discharge of Knebel. itwould not be implausible for Al Pfister to make a state-ment attributed to him by Dale Voss to the effect that hewas seeking a way to rid himself of Knebel.Dale Voss, on the other hand. was unequivocal in histestimony and was generally impressive. He was not em-ployed by Respondent at the time of his testimony in theprevious hearing or in the instant hearing. Dale Voss' tes-timony is consistent with the testimony of Carolyn Vosswhom I have previously credited reflecting similar state-ments by Al Pfister and B. Pfister to her. Accordingly. Icredit the testimony of Dale Voss over Al Pfister and findthat the statements attributed to Al Pfister by Dale Vosswere in fact n.ade and that such statements constitutedviolations of Section 8(a)(1) of the Act as a threat to dis-charge employees for engaging in union activity.Another driver of Respondent presented by the GeneralCounsel, Eugene Royer, who testified without contradic-tion from Respondent that on November 13, Royer. whowas a member of Local 50 and two other drivers of Re-spondent, who are members of Local 50, Doug Metz andRick Beaumont. met with Al Pfister in Respondent's lireshop. This meeting followed by a visit by Royer. Beau-mont, and Metz to the Local 50 hall in an attempt to ascertain what benefits were being paid for them by Respon-dent. Their inquiry of Local 50 revealed that they had noeligibility for benefits inasmuch as nothing was being paidinto the Union by Respondent except their union dues.Pfister in his meeting with the three employees told them toquit going to the Union and advised them not to stir up' Dale Voss wAs the husband of C arol,n Vo\ss and was crnpliosdtruckdri er hs Responident in 1975any "shit" because he and Barney Trefts, Local businessrepresentative at the time, were good friends. Al Pfister,added, according to Royer, that when Trefts was on vaca-tion at that time, returned, he would attempt to settle on anagreement with Trefts so that the employees would getsome benefits of some sort. Pfister admonished the em-ployees if they started stirring up anything with the Unionthat they would be caught in between and would probablyget in trouble. Pfister stated, however, that the contract hehad signed with Local 50 had been denied or cut out by theNational Labor Relations Board.A review of Al Pfister's testimony before AdministrativeL aw Judge Davis does not reflect an, contradiction ofRover's testimony. Royer's testimony is therefore creditedand based thereon I find that by admonishing the employ-ees not to go the Union and stir things up and to come tohim instead Respondent violated Section 8(a)(1) of the Act.Pfister's comments amounted to rank interference with em-ployees' access to any union. See B. J. Proi'enzale Compa-nv, Inc. dh /a B.J. P. Painting and Decorating Co.. 206NLRB 800 (1973), enforcement denied 512 F.2d 599 (C.A.6, 1975); Colon, Furniture Co., 168 NLRB 725 (1967).On November 14, employee Knebel met with Al Pfisterand B. Pfister in the kitchen of their home. The kitchen wasutilized by the Pfisters as a place for meeting drivers andassigning work. The meeting with Knebel followedKnebel's receipt of a warning letter dated, November 14,regarding Knebel's work deficiencies. Although anotherdriver was present in the kitchen at the time the meetingbegan, the driver who was otherwise unidentified on therecord was directed to leave. According to Knebel, Al Pfis-ter told Knebel that he wanted Knebel to quit. Knebelresponded by asking him why and noting that he was notcausing Pfister any problems. Pfister replied that Knebelwats causing him problems, that Knebel had been harassingall of the other drivers trying to talk union to them andthey did not want anything to do with Knebel. that theydid not want to go union and they wanted to stay awasfrom the union. Knebel denied to Pfister that he had beentalking union to any of the drivers.Further, according to Knebel's testimony, Al Pfister of-fered to pay off an old fine which Knebel had earlier re-ceived, offered to pay Knebel double-time for a holidaythat Knebel had worked and further offered to pay Knebel"anything else" Knebel wanted to call it even so that Kne-bel "could get the hell out of there" and not come back.Still according to Knebel, Pfister added that Knebel didnot realize what "this" had cost him mentioning thousandsof dollars Pfister had spent because of the reinstatement ofKnebel and backpay for other drivers involved in the priorsettlement.In the same meeting, B. Pfister who wsas present through-out the meeting accused Knebel of running back and tell-ing Tlim Burns of Local 525 everything that was said andwhat "goes on" around there bh calling Burns every night.B. Pfister sarcastically told Knebel to be sure to go homethat night and call Burns and tell him what all was said andlikewise tell Marshall McDuffv, secretalrs-treasurer of Lo-cal 525. the same thing.('ontinuing on the same meeting of November 14. Kne-becl testified that Al Pfistei told him that he was going to222 AL PFISTER TRUCK SERVICEfind a way to get rid of Knebel. Pfister remarked that Kne-bel should see the other drivers' check if Knebel thoughtthat he was making good money under the Union contractand added that the other drivers were doubling Knebel'spay. Knebel responded by stating that Pfister ought to beglad that he was working as cheap as he was. Pfister repliedthat that was not the point, that Knebel was causing unionproblems.Neither Al Pfister nor B. Pfister denied the meeting withKnebel on November 14. Al Pfister admitted he had sug-gested to Knebel that he go some place else and work. Thestatement attributed to B. Pfister regarding Knebel's re-porting to Tim Burns was not specifically denied in eitherthe testimony of Al Pfister in the earlier hearing or Mrs.Pfister in the hearing before me. In view of these partialadmissions and failure to deny specific comments. I findKnebel's testimony more reliable and credit the testimonyof Knebel regarding the statements made to him in theconversation with the Pfisters on November 14. I findtherefore that the statements of Al Pfister to Knebel in theNovember 14 meeting constituted a threat of discharge toKnebel for his union activities and was thus violative ofSection 8(a)(1) of the Act. I further, find, that the statementattributed to B. Pfister regarding Knebel's reporting to theUnion conveyed to Knebel the impression that Respon-dent was keeping watch over Knebel's activities on behalfof Local 525 since it suggested to Knebel that Respondentwas aware of reports Knebel made to Local 525. As a con-sequence, the impression conveyed constituted a violationof Section 8(a)(l) of the Act.On November 25, a union shop deauthorization petitiondocketed as Case 14-UD-89 was filed with the Board's St.Louis Regional Office by a petitioner named Robert C.Daniels, an employee of Respondent. The petition wassupported by eight signatures of Respondent's employeessigned during the period of November 10 through Novem-ber 24. The petition on which the signatures appeared wascaptioned "We wish to withdraw the requirement that webelong to Teamsters Local 525 in order to work for AlPfister Trucking Company." The petition was ultimatelydiscussed by the Board's Regional Office.The General Counsel argues that the petition was initiat-ed and supported by Respondent.6Evidence of such sup-port is found in the testimony of Dale Voss who relatedthat he first saw the petition in the kitchen in the Pfisterhome in the presence of two other employees, Ron Bellam,DeWayne Pfister, Al Pfister's brother and an employee ofRespondent. No names had been signed to the petition atthe time Voss first saw it. According to Voss, Al Pfisterexplained to the employees that they needed a third of thedrivers' signatures on the petition to make it go through.Pfister further explained that the petition was to quit pay-ing union dues and get withdrawal cards and the employ-ees would be going nonunion then. Al Pfister according toVoss, added that the employees would have to circulate thepetition among themselves and that he was not supposed toknow about it or have anything to do with it. Continuing6The collective-bargaining agreement which Respondent executed withLocal 525 on or about August 1. 1975. discussed hereinafter in this L)ecisiioncontained a union-securit provision.Pfister advised Voss and the other employees present ifthey all went nonunion Dennis Knebel would be the onlymember of the Union there and he would not have any-body to be shop steward over, that nobody would want towork with him since he would be the only union member.and Knebel would get fed up and quit.7The three employ-ees thereupon signed the petition.Al Pfister did not specifically deny relating to the em-ployees information regarding the signing of the unionshop-deauthorization petition. In his testimony, however.he stated that he supplied the employees with this informa-tion in response to some employee question as to why theywere paying for the Union when it was not doing them anygood. Pfister testified that he told the employees that onsome jobs they had to belong to the Union but as far as hewas concerned they did not have to belong to the Union oranything anymore because Respondent was strictly haul-ing coal and that did not require that the employees bewith the Union.8Al Pfister said he cautioned the employ-ees that they would have to take care of the petition them-selves from there on out.Dale Voss next testified that a few days after he initiallysigned the petition B. Pfister gave it to him and asked himif he would see another employee. Bob Wall, and see ifWall would sign it. Voss told B. Pfister to tell Wall to stopby the Voss home if he did not get off from work too latethat night and he would show the petition to Wall. Wallcame by the Voss house that evening and Dale Voss se-cured Nall's signature on the petition. The date reflectedon Wall's signature is November 17, 1975. The followingday Voss returned the petition to B. Pfister.In the hearing before me, B. Pfister did not specificallyrespond to the conduct and statements attributed to her byDale Voss regarding the petition although she did deny anycomplicity in the support of the petition or the circulationof it. In the prior hearing, however, before AdministrativeLaw Judge Davis she admitted that she had referred a driverto Dale Voss but this had been done at Voss' request sinceVoss could not contact the driver. She denied that she hadever had possession of the petition.Again I accept the testimony of Dale Voss over that ofAl Pfister and B. Pfister. Al Pfister never identified whoinitially sought the information as to how employees couldcease paying union dues or when. B. Pfister's failure to bemore directly responsive to Dale Voss' allegations in thehearing before me hampers her credibility on this point. Aspreviously expressed, I found Dale Voss to be an impres-sive witness who appeared to be more candid, and being nolonger an employee, disinterested. In addition, the remarksand conduct attributed to Al Pfister by Dale Voss are con-sistent with other testimony which I previously creditedherein with the respect to Respondent's conduct towardLocal 525 and its supporters, as well as his conduct in con-nection repudiating the collective-bargaining agreement[Local 525 had attempted to appoint Knebel as a union steward prior tothe circulation of the petition, a move opposed by Al PfisterThe reference is apparently to the fact that Respondent's emploseeswere not engaged in hauling materials in connection with construction jobsand therefore union membership and a "red" union card were not necessar)In order to insure that the deliheries could be made to construction job siteswithout union problems223 I)ECISIONS 1OF NA'(IONAL I.ABOR REIATIONS BOARDwith local 525 discussed hereinafter. From Voss' creditedtestimony, I find that Respondent did sponsor and encour-age the circulation of the UD petition among its employeesand that by so doing it violated Section 8(a)(l) of the Act.On November 14, Carolyn Voss was given the languageof a warning letter by B. Pfister to be issued to DennisKnebel for typing. According to ('arolyn Voss, B. Pfistertold Voss to "get it out todasy, get it typed up. so we can getit to him, because this is the second notice, and we can gethim out of here now." Voss did as she was directed. Ihefollowing day, B. Pfister reported to Voss that the letterwas not going to do, that the' had to watch Knebel closerbecause they had to get him on two counts of the sameoffense. About a week later. B. Pfister told Carolyn Voss togo through the records and check all of the drivers weighttickets to see if anv of them overloaded, because if Respon-dent reprimanded just Knebel for overloads he and theUnion would feel that Respondent was holding a grudgeagainst Knebel. Voss did as she was told and as a resultprepared warning letters dated November 25, regardingoverloads for employees Dale Voss, Robert Wall, De-Wayne Pfister. Robert Jannett, and Roland Bellam. Theletters were distributed by B. Pfister except for Dale Voss'who received his from Carolyn. Carolyn Voss testified thatwhen she was given the letter to give her husband by B.Pfister. B. Pfister told her to tell Dale Voss not to worryabout it because "we're just doing this so Dennis [Knebel]doesn't feel we're holding a grudge against him."Dale Voss similarly testified that he was in the Pfister'skitchen the evening that B. Pfister distributed the warningletter to Ron Bellam. B. Pfister, according to the testimonyof Dale Voss which was not denied in this regard. toldBellam not to worry about the letter, that Respondent hadto give one to all of the drivers so Knebel would not thinkthey were just picking on him.B. Pfister did not specifically deny the conduct attribut-ed to her by Carolyn and Dale Voss with respect to thepreparation and distribution of the overload warning let-ters to the drivers. It is noted, however. that in the proceed-ing before Administrative Law Judge Davis. B. Pfister tes-tified that she did tell Carolyn Voss to advise Dale Vosswhen distributing the warning letter to him, not to worrvabout it, although she did deny making similar remarks toother drivers. The admission to this extent makes the al-ready credible testimony of Carolyn and Dale Voss evenmore credible and I therefore accept these versions of thecomments made by B. Pfister regarding the warning letters.In view of Respondent's previously expressed intention torid itself of Knebel, I find that Respondent implied to itsemployees through the warning letters its willingness to en-gage in subterfuges in order to discharge adherents to L.o-cal 525. Accordingly, I find that by this action Respondentviolated Section 8(a)( 1) of the Act.On the evening after the warning letters regarding over-loads had been issued to the employees, a number of em-ployees met at the home of Dale and Carolyn Voss. Ac-cording to Carolyn Voss, Respondent's employees at thismeeting discussed better union benefits, but she did notdescribe the meeting as a union meeting. There appears tohave been no union representatives at the meeting. On thefollowing Monday, when Carolyn Voss reported to work BPfister approached her and related that she knew all aboutthe fact that the "guys" had been over to Voss' house andremarked that it was going to lead to another strike be-cause the "guys" should have come to Al Pfister first. thatthey should not have had a union meeting at Voss' house.B. Pfister added according to Voss, that she did not thinkthat Voss was a good employee because Voss did not tell B.Pfister that the employees were omer to her house. Withrespect to how she was aware of the meeting, B. Pfisterreported to Voss that she had driven by the Voss home andhad seen the employees' cars there.B. Pfister's testimony regarding the matter was that shehad only incidentally observed all of the drivers' carsparked at the Voss' home as she was driving to the postoffice to mail some letters. B. Pfister admittedly said "something" to Voss about "what were all of the drivers doingthere." the following workday, but claimed she never reallyfound anything out. B. Pfister denied that she had saidanything to Carolyn Voss about a union meeting and de-nied that she accused her of having a union meeting. B.Pfister's admission that she did inquire of Carolyn Vossabout what the drivers were doing at her house lends cre-dence to Voss' testimony regarding the incident and Itherefore credit Voss. Consequently, I find that B. Pfister'sinquiry' of Voss constituted interrogation in violation ofSection 8(a)( 1 ) of the Act and further conveyed to Voss theimpression that Respondent was keeping the concerted ac-tivities of its employees under surveillance.On December 6. following a meeting of the employeeswith both Locals 525 and 50 on December 5. which meet-ing was generally announced by the Unions through a no-tice posted on Respondent's premises, Al Pfister called ameeting with the drivers. At this meeting, Al Pfister in-quired of the drivers what had happened at the meetingwith the unions and was advised by the drivers that thevhad voted to abide by the Local 525 contract. Pfister an-nounced to the employees that the lIocal 525 contract wasvoid and had been signed simply to get the Local 525 pick-et line established in July 1975 at the Pfister premises re-moved. Al Pfister further stated, according to testimony ofdrivers Eugene Rover and Dale Voss, that he could not paythe wages and all of the benefits under the Local 525 con-tract as he would go broke or sell out. Royer further testifiedthat Pfister suggested that the employees start a union of theirown or join the CIU.9Al Pfister admitted in his testimony before Judge Davisthat he had a meeting with the drivers after the December5 union meeting but denied that he had asked of themwhat had happened at the meeting. With respect to thereference to the CIU, Al Pfister stated that Dale Voss wasthe one who had brought the subject up thinking thatmaybe the employees could go along with something likethat. Al Pfister did not elaborate with respect to his re-sponse regarding this CIU idea. He admitted that he ad-vised the employees that if they went hourly the employeeswould definitely cut their working time in half "which nor-mally happens on hourly jobs." "I I credit the testimony of'" ()^ Iof IdcpcirCltlltl t 1iiio11'it at % D, i'i. lit Itllat ,i'llier Aip, of thc opino n Ihacil nplo.,,u e.. de-prli ,d ll/ it[It)1/ I111¢1¢111 ITI t .r llll e\ t'tl bwed uplnw mer clll tg¢224 AL PFISTER TRUCK SERVICERoyer and Dale Voss over Al Pfister with respect to theevents of the meeting on December 6. Pfister's denial ofasking employees what had happened at the previousunion meeting strains credulity. Since Pfister had called themeeting himself and since the meeting shortly followed theunion meeting it would be logical to conclude that the pur-pose of Pfister's meeting was to ascertain what had hap-pened and what the impact would be upon his operation.Indeed, this appeared to be the entire subject matter of themeeting. I also credit Royer with respect to Pfister's sug-gested support of the CIU inasmuch as Pfister did notspecifically deny that he indicated any support of that or-ganization. Accordingly. I find that by such conduct AlPfister violated Section 8(a)(1) of the Act. I further findthat Pfister's remark regarding going out of business if hehad to pay the hourly rate, a remark he apparently did notspecifically deny, constituted a threat of discharge in viola-tion of Section 8(a)(1) of the Act. The remark was prem-ised, not on an actual calculation or a provable basis forreaching a supportable conclusion that he would be forcedout of business, but rather upon his own conclusion that hewould be forced out of business because of the employees'failure to continue their performance level under an hourl]pay rate.d. The discriminatory discharige of Dennis KnebelDennis Knebel began driving for Respondent on a part-time basis in May or June 1974. He worked for approxi-mately a year on a part-time basis hauling coal. During thetime that he was working on a part-time basis, Al Pfistersolicited Knebel to come to work on a full-time basis, andKnebel did so in the first part of July 1975. Knebel, like theother drivers of Respondent, was paid on a percentage ba-sis receiving 28 percent of his gross revenue from his haulsfor Pfister.Knehel had been a member of Local 525 prior to hisemployment with Respondent even on a part-time basis.Upon beginning employment on a full-time basis he dis-cussed his payment of Local 525 dues with B. Pfister andauthorized her to deduct dues from his checks to be for-warded to the Union.In July. subsequent to his full-time employment by Re-spondent Knebel along with six other employee drivers ofRespondent went to a Local 525 meeting held at Wood-River High School where the group talked to Tim Burns,business agent of Local 525. The employees complainedabout their failure to receive an hourly wage rate fromPfister instead of the percentage rate they were receiving.Burns related that he would get in touch with Pfister re-garding a contract.According to the testimony of Tim Burns. the initialmeeting with the employees took place on July 20. In hismeeting with the employees Burns discussed what the em-ployees wanted in a contract and advised them that hewould see what he could come up with. Employees took astrike vote which was unanimously affirmative and on thefollowing day, Burns contacted Al Pfister by phone. Burnsof loads, 'ould not ,ork :1a hard under ain hotlr)r pai\ steiin. an11, there-[ore Respndernl n lotuld lose tlootleexplained to Pfister that he had had a meeting of his mem-bers, employees of Pfisters, and explained that they wanteda contract along the lines of the Local 50 coal haulers con-tract which provided for an hourly wage. Al Pfister re-sponded that he was familiar with such a contract andagreed to a meeting with Burns to talk about the matter.The record does not reflect the date when the meeting wasset but it was to be at the union hall. Al Pfister, accordingto Burns, did not appear at the appointed time, but the twodid meet later as discussed below.In the meantime however. Al Pfister. a day or two afterthe employees meeting with the Union, called a meeting ofhis employees and discussed at some length his oppositionto the employees' organizational efforts. More about thismeeting will be set forth below under the presettlementconduct heading.In late July. Al Pfister met with Tim Burns at the Local525 hall where the two discussed the contract. Burns testi-fied that the substantial part of the discussion involvedPfister's argument that the employees were making moreunder a percentage rate than they would be under thehourli rate that the Union was offering. In any event. Pfis-ter took a copy of the proposed union contract home forfurther consideration.Thereafter., Burns ascertained from Respondent's em-ployees that contrary to the contentions of Al Pfister theemployees were working 16 to 18 hours a day to obtain ona percentage basis what they would make on the hourlyrate for an 8-hour day that the Union was proposing in itscontract offer to Pfister. Burns met with the employees onthe morning of July 29, and assured himself that they wereaware of the rates being sought bv the Union. The employ-ees decided to strike and after preparing picket signs pro-ceeded to the premises of the Respondent and began pick-eting.Shortly after he began picketing, Knebel was ap-proached by Al Pfister who gave him a suspension letterreflecting his failure to report to work on Saturdays andbeing late on occasions. The suspension notice was signedbh Harry (iriffin, owner of the leased truck which Knebelhad driven for Respondent.While the legality of Knebel's discharge as well as thedischarge of certain other employees of Respondent at thesame time was not litigated in the instant proceeding sincethat portion of the settlement agreement having to do withdischarges was not set aside, it is sufficient to note thatKnebel was reinstated on September 19, pursuant to thesettlement agreement. Upon reinstatement Knebel begandriving an older gasoline engine powered truck for Re-spondent. Knebel was paid at an hourly rate provided inRespondent's collective-bargaining agreement executedwith local 525 on August 1.In late October, Knebel was appointed as a union stew-ard by Business Agent Tim Burns. On October 31, by letterfrom its attorne.. Tom Hanna. to the Union Respondentobjected to the Knebel's designation as shop stewardpointing out that under the collective-bargaining agree-ment with l.ocal 525 stewards were required to be electedby either the Local Union or by members of the unit em-ployed by Respondent. Hanna's letter requested that thecontract be followed by conducting an election for a stew-225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDard. It does not appear that any election for stewards wasconducted at any subsequent time.Prior to his participation in the strike in late July, Kne-bel had no complaints about his work directed to him byAl Pfister. According to Knebel his first criticism regardinghis work came from Respondent by letter dated November3, shortly after he had been named as a steward by TimBurns. This letter signed by Al Pfister related that it consti-tuted a written warning pursuant to the collective-bargain-ing agreement. The letter noted that the subjects of thewritten warning had been the subject of previous discus-sions with Knebel which had not been effective. The com-plaints outlined in the November 3 letter regardingKnebel's work will be taken up seratim.The first portion of November 3 letter complained thatKnebel had consistently overloaded his truck and specified3 dates in September and 8 dates in October, the last datebeing October 27, when Knebel was fined for an overload.Knebel did not deny that he could have been overloadedon the dates specified in the letter. Further, he admittedthat he had been fined on October 27 as a result of being1500 pounds overweight on a load of grain. On this occa-sion, Knebel phoned Al Pfister who paid the fine of ap-proximately $100 to $120 but subsequently deducted itfrom Knebel's paycheck. This, according to Knebel wasstandard procedure when other drivers had been caughtoverloaded. Overloads, according to Knebel, were not un-usual, and other employees also were frequently overload-ed. This contention is well supported by warning lettersbelatedly issued to other drivers who had as many, somesubstantially more, overloads than Knebel for the sameperiod.The second complaint regarding Knebel specified in theNovember 3 letter was his failure on September 26 to"tarp" a load of coal and on October 14 to tarp two loadsof grain. Apparently, "tarps" or tarpaulins were necessaryto prevent fine mesh coal or grain from blowing from amoving truck. Knebel admitted that he may not havetarped the September 26 load of coal because he had con-cluded that the coal he was carrying was wet and wouldnot blow. With respect to the October 14 load of grains,Knebel specifically denied that he had failed to tarp hisloads. He further denied that Al Pfister had said anythingto him regarding the failure to tarp any loads prior to hisreceipt of the November 3 letter. I credit Knebel's testi-mony in this regard.The third item complained of in the November 3 letterwas that on October 12, Knebel's truck had been 7-1/2quarts low on oil and that on October 30 and 31, Knebelhad failed to check the oil in his truck. The letter requestedthat Knebel check his oil every morning before leaving thepremises and add oil if necessary. Knebel insisted that hechecked his oil in his truck each morning. He never re-called an occasion when his truck was 7-1/2 quarts low onoil, although he admitted that Al Pfister on one occasionasked him about it being 7-1/2 quarts low. Knebel hadresponded that he had no idea how it could be so lowbecause it was not that low in the mornings. Occasionally,Knebel would have added oil to the truck and would ad-vise B. Pfister who kept a record of the oil added to eachtruck.The November 3 letter complained that on October 16,Knebel ruined a tire because he had refused to change it.Knebel admitted that he had a tire with a slow leak in itand that since he did not have a jack in the truck at thetime, he stopped three different times during the day to putair in the tire to keep from ruining it. He denied that thetire had been ruined and stated that the nipple was still inthe rim indicating that the tube was still good when hereturned the truck to Respondent's premises on the eve-ning of October 16, and advised Al Pfister and Nancy Pfis-ter regarding the tire problem. Knebel testified that noth-ing further was said to him about the tire until he receivedthe November 3 letter. He was not charged by Respondentfor a ruined tire and never shown the tire that he had alleg-edly ruined.Finally, the November 3 warning letter complained thaton October 16, Knebel broke the glass plate covering thespeedometer in the truck. This matter was not denied byKnebel and he testified that when the speedometer turnedover multiple zeros, the speedometer needle would beginbouncing all the way across the scale. Knebel noted thatwhen he hit a bump it would cause the speedometer toreturn to normal operations so when the situation devel-oped again, he began to tap on the speedometer attemptingto correct the situation and prevent the speedometer fromracketing, clicking, and possibly twisting the needle off. Onone such occasion, the glass covering the speedometer pop-ped out, fell on the floor and broke.On November 14, Knebel received his second warningletter. This letter complained that on November 7, Knebelwas directed to load half-inch rock out of the St. LouisStone Company and deliver it to 4-D Supply Company,Inc.. but that Knebel had picked up and delivered grade 8stone instead. The letter further complained that Knebel,contrary to instructions, had misdelivered a load of grainfrom Warden Elevator Company to St. Louis Grain Com-pany instead of Continental Grain Company. The letternoted that Knebel could have made three loads that dayhad he followed instructions rather than the one load thathe had actually carried, and added that the next time hefailed to follow specific instructions he would be fired.Further, the November letter stated that Respondenthad watched Knebel refuse to check water, oil, and tiresand stated that if he refused to do it any longer he wouldbe fired. In conclusion the letter stated Respondent hadnoticed that Knebel had been using his handbrakes insteadof his footbrakes thus requiring an adjustment of the truckbrakes every night. Finally, the letter without further expla-nation, warned Knebel to "quit harassing Carolyn Voss."With respect to the load of half-inch stone, Knebel testi-fied that he was directed at East St. Louis Stone Companyto a pile of rock from which he was to make the delivery to4-D Supply Company. The ticket on the stone reflected,however, that Grade 8 stone was picked up by Knebelfrom East St. Louis Stone rather than I-inch chip rock andthat delivery was made and accepted by 4-D Supply onNovember 7. There is no doubt but that an error was madein the delivery. In this regard General Manager of 4-DSupply at the time. Bonita Hanks, testified that she signedthe receipt for the stone without noticing that the delivery226 AL PFISTER TRUCK SERVICEwas of Grade 8 stone instead of the half-inch chips. It wasnot until subsequently on the same day that B. Pfisterphoned Hanks and asked her if she had received the half-inch rock she had ordered inasmuch as Pfister's copy of theticket reflected Grade 8 stone had been delivered.Knebel testified that he picked up the stone at East St.Louis Stone Company after having been directed to thepile by an employee of that company. Whether he shouldhave known what half-inch chips were as opposed toGrade 8 stone or. as described by Bonita Hanks three-eights minus, is open to question. Knebel could hardlyhave been faulted anymore for failing to note that the de-livery ticket was marked Grade 8 stone than Hanks' failureto notice it when she received it. There was no evidencethat 4-D Supply encountered any loss as a result of thismisdelivery.Hanks did testify however that she requested B. Pfisternot to assign Knebel on any further deliveries to the 4-DSupply because she did not like Knebel's "attitude." 1BKnebel admitted his mistake with respect to the allega-tion in the November 14 warning letter to Knebel regard-ing an improper delivery of grain to St. Louis Grain Com-pany. He had picked up a load of grain from WordenElevator Company in Worden. Illinois. with a ticket anddirection to deliver the grain to Continental Grain Compa-ny with whom Worden had a contract to provide a certainamount of grain. Knebel proceeded to Continental Grainwhere he encountered a long line of trucks waiting to un-load grain. Because of the delay in the line, Knebel con-cluded that the grain elevator had broken down and decid-ed that he would deliver the load to St. Louis Grain insteadand could thereby better his time since he was being paid astraight hourly rate. Further. Knebel testified that he hadpreviously made deliveries from Worden Elevator to St.Louis Grain and knew Worden would receive credit forwhatever grain that was delivered to St. Louis Grain. Inthis regard, Knebel testified that he had been told by Ed-win Hemann, operator of the Worden Elevator Company,that although the ticket was made out to Continental Grainit did not make much difference whether or not it wasdelivered to St. Louis Grain because he had grain sold toboth concerns.'In view of his failure to return to Worden for anotherload after a reasonable time, Hemann phoned B. Pfister toinquire as to Knebel's location. An effort was thereaftermade to locate Knebel and when he was located he wasdirected to return to Respondent's place of business.Already somewhat angered by having to return earlier toRespondent premises. Knebel encountered Carolyn Vosswho proceeded to chastise him for his failure to followI Hanks who impressed me as a disinterested and therefore credible wit-ness related that on one previous occasion on the date she could not specif_a Pfister driver had dehvered some stone to 4-D Suppls which did notconform to the order. Hanks did not specif, whether or not an error hadbeen made in Pfister's office or through the drivers Interpretation of theorder. The record reflects nothing further regarding the identits of thedriver or whether or not any disciplinary action was taken against him byRespoindent as a result of the error.1 Hemann, called as a witness by Respondent. denied that he had madesuch a statement toi Knebel on the day in question but admitted he mayhave made such a remark to Knebel on previous occasionsinstructions of Worden Elevator. This encounter reduceditself to an exchange of invectives which apparentlyprompted the reference in the November 14 letter to har-assment of Carolyn Voss.In connection with the reference of the November 14letter regarding his refusal to check water, oil, and tires,Knebel denied that he had ever refused to make suchchecks. On the contrary. he contended he checked oil, wa-ter, and air several times a day.With the regard to use of the handbrakes. rather than thefootbrakes on his truck. Knebel testified that Nancy Pfisterdrove with him on one occasion to show him where tomake a particular delivery. Apparently, on this occasion.Knebel used his handbrakes in regular driving as had beenhis practice up to that time. He justified the practices onthe basis that although use of the handbrakes. which oper-ated only brakes on the truck trailer, caused more wear onthe trailer brakes, the trailer brakes were much less expen-sive to replace than the tractor brakes. According to Kne-bel. Nancy Pfister said nothing to him about using thehandbrakes. After receipt of the November 14 letter, Kne-bel thereafter used his footbrakes only.Knebel's conversation with Al Pfister and B. Pfister onthe evening of November 14 has already been set forthabove. Knebel received no further work from Respondentafter November 14 until about November 19. On or aboutNovember 18, Knebel. after observing that the other em-ployees would have assignments and were continuing towork, phoned Pfister and advised him that before Knebelfiled any grievance with Local 525 or went to it with any-thing he wanted to talk to Pfister. He complained to Pfisterthat Pfister was working everybody else around Knebeland Knebel was going to file a grievance unless Pfister paidhim backpay and put him to work like the rest of the driv-ers. Pfister, according to Knebel, said he could not do thatand insisted that he had no work in Knebel's area. Pfisterclaimed that everything was out in Local 50's area.' In thisconversation which was the only conversation reflected inthe record between Knebel and Al Pfister between Novem-ber 14 and Knebel's discharge of November 25. Pfistermade no reference at all to oil levels in Knebel's truck.By letter dated November 25, signed by Al Pfister, Kne-bel was advised that he was terminated for failing to followinstructions after receiving two reprimands and warningsbecause of his failure to check the oil in his truck beforeleaving Respondent's premises. The letter noted that onNovember 20, Pfister had failed to check his oil beforeleaving and upon return of the truck it was found to be 7-1/2 quarts low and resulted in damage to the truck engine.The letter further noted that notwithstanding a previousl It is abundantly clear from the record as a whole that Pfister consis-tently "played both ends against the middle" contending wherever it suitedhis purpose to plas off one union against the other Here in his remark toKnebel. which he did not specifically den\. he was referring again to Local50'S jurisdiction notwithstanding the fact that on September 4. he had beenadvised hb letter from Bill Bounds. President of Joint Council No. 65. Inter-national Brotherhood of Teamsters. Chauffeurs and Helpers of Americathat jurisdiction over Respondent belonged to Local 525 and that it wasexpected that Pfisier would live up to his contractual obligations with Local525 Further this remark to Knebel wa.s after the settlement agreementwhich required hilt he not recognize or give anis effect to an agreement withI ocal SO227 DECISIONS OF NAT IONAL LABOR RELATIONS BOARDwarning regarding the use of handbrakes Knebel had con-tinued to use the handbrakes causing unnecessary wear tothe trailer brakes.It is Respondent's position that Knebel engaged in theconduct outlined in the November 3. 14. and 25 letters andthat his discharge based upon that conduct was justified.According to Al Pfister's testimony before AdministrativeLaw Judge Davis, the matter which precipitated Knehel'sdischarge was Knebel's being 7 1/'2 quarts low on oil in histruck on November 20. This matter was brought to hisattention by Nancy Pfister. After he reviewed the recordswhich reflected that Knebel had not put any oil in his truckfor a period of about 4 days, Al Pfister decided to dis-charge Knebel because "you just don't keep throwingmonev after bad money." He claimed that Knebel hadruined a $3,000 engine, that Knebel had "rubbed" two-thirds of the brakes off of the trailer and that he was moireor less an "unexperienced" truckdriver.I cannot'accept Respondent's contention as to the basisof the discharge of Knebel. Respondent's post settlement8(a)( I ) violations including expressed intentions to get ridof Knebel, which I have previously found above, fully w\ar-rant the conclusion that Knebel was discharged because ofhis union activities. There is, in addition, however. otherevidence which undermines Respondent's position in thismatter and clearly reveals that the basis for the dischargeof Knebel was pretextual in nature.First there is the timing of Knebel's first warning letteronly a short time after Respondent objected to his designa-tion as steward. Most of the alleged transgressions of Kne-bel complained of in his first warning letter of November 3occurred more than 2 weeks prior to the warning letter.Only the overload violations approached the date of theletter. Knebel's overloads are not significant in comparsionto overloads by other drivers for the same period. Ihus,compared to Knebel's overloads for the period September19 through November 3, driver Robert Wall had 18. driverRobert Janett had 13. and Dewayne Pfister had 11 Yetthese drivers did not receive warning letters until 3 weekslater in a clear but futile attempt to avoid the inescapableinference, indeed conclusion, of discrimination againstKnebel.The only deficiency with respect to Knebel's work con-duct which was repeated in any of the warning letters washis alleged failure to check the oil. water, and tires on histruck each morning and his use of the handbrakes insteadof the footbrakes on his truck. With regard to the latter.however, there was not one hit of evidence in the record tocontradict Knebel's assertion that after his first warning onthe use of the handbrakes on November 14. he thereafterdiscontinued the use of them in the manner objected to byAl Pfister. In the absence of such evidence I can only con-clude that Respondent's claim that he was continuing touse the handbrakes had no foundation in fact.With respect to the failure to check his oil, I note that inKnebel's initial warning letter he was accused of failing tocheck his oil on October 30. Yet, Bernice Pfister testifiedafter reviewing the records of oil usage by the drivers Kne-bel added one quart of oil to his truck that day. Accord-ingly. I do not regard Respondent's oil records particularl?reliable.Nor do I find B. Pfister's testimony regarding her obser-vation from the house the drivers checking their oil, tires,and water each day,. reliable or convincing. Even thoughthe record does not reflect the distances involved it is clearthat the alleged observations took place in the darkness ofearls morning hours. I am not persuaded by B. Pfister'sdemeanor in testifying or the circumstances about whichshe testified that she could have had sufficient yard lightingto observe close enough whether a driver was checking hisoil. Further, it is obvious that Al Pfister from his own testi-monv went to the oil book records to conclude that Knebelhad not been checking his oil daily.l4not to B. Pfister.Accordingly. I credit the testimony of Knebel that he didcheck his oil each day.Whether or not Knebel checked the oil himself beforegoing out on his trips, there is little basis for concludingthat ain damage to his truck was due to his failure to; checkthe oil as implied by Respondent. I his is because NancyPfister testified that she checked the oil in Knebel's truckeach evening before Knebel took the truck out the follow-ing day. I accept Nancy Pfister's uncontradicted testimonyin this regard as accurate and truthful. Thus. I concludethat any shortages in oil were a result of the normal opera-tion of the truck during the course of the day and not dueto anv failure of Knebel to check the oil in the mornings.Since the record does not show that Knebel worked an,-time between November 14 and 19, and since Knebel onlvworked about 4 hours on November 20, I find it difficult tounderstand how he could have used 7 1/2 quarts of oil insuch a short period. However. even if he did use thatamount of oil it still would not reflect that his failure tocheck his oil damaged the truck engine. Since Nancy Pfis-ter testified she checked Knebel's oil each evening, andsince drivers are not, according to Nlancs Pfister, requiredto check their oil during the course of the day there was nobasis for Respondent to conclude that any damage toKnebel's truck was due to his failure to check his oil. Fur-ther, there is no evidence whatsoever showing Knebel'sdriving habits were abusive to the truck engine. Underthese circumstances, I conclude that no engine damage wasattributable to Knebel. and Respondent's claim to the con-trary is demonstrable of its effort to find fault with Knebeland establish a basis for his discharge.The pretextual nature of the discharge is reflected by stillother evidence. Knebel was the first man to whom Respon-dent ever issued a written warning concerning his work.While Respondent defended its action on the basis that itwas required under the contract with local 525 this posi-tion is contradicted by Respondent's subsequent claim thatthe L ocal 525 contract was void ah initio and Respondenthad not complied with it. Accordingly. I find that Respon-dent was simply attempting to pave the way for Knebel'sdischarge, a finding that is confirmed through the creditedstatements of Knebel and Carolyn and [)ale Voss set out1 I .l his 'i,, IltlIII s I/lr 1 IIn fr`ollI trhe I d c11'd I ., I i fatl lli serxcs i\lnII ti. 81)1)xN P1t In PfI ri'I d re II 1 finI 1 it xII ILItrf% Ktehel',d l ImchIfe hIh11i, levid AI P'fit ei ,lTl icd It c, on l uidc fhnli I i lt rcll rrd that KI l I clhad n11ot nhe Caha iI[ ,I Iecular]' h .u ,ic .ralal d hc Cen idded thiie,e~.c1A ,., prctdinr ,rc emhcl 20 II o. [htieh xdenc Is thIat rh KnChe dIo- oilk fil sccrll d \ i l i Noir\lr r ' t Sr 1 ll\ ts l It }1 it h .. Ic' ,I kedl N CN II}I l 1e I 1I1 .1i tr l }l h Li 1 N I-1 C 'hI eC 1 21228 AL PFISTER TRUCK SERVICEunder the post settlement conduct section above.It cannot be argued that Knebel was an ideal emploNee.That he made mistakes in judgment as revealed by theWorden Elevator episode is clear. But the record is notsufficiently clear to establish that he was at fault in thedelivery of the wrong size stone to 4-I) Supply Company.Further, when his deficiencies or errors were noted to himit was his testimony, which I credit, that he corrected them.Finally, the credited evidence does not show that Knebel'stransgressions were any greater than other of Respondent'semployees.Based on all the foregoing and considering the record asa whole, I find that Respondent's discharge of DennisKnebel was based upon union considerations in violationof Section 8(a)(3) and (I) of the Act.The General Counsel also argues that the discharge vio-lated Section 8(a)(4) of the Act premising such argumenton the testimony of Michael Voss regarding an August 8conversation with Al Pfister and on Knebel's testimonsregarding his discussion w ith Al Pfister and B. Pfister onNovember 14. This testimony, the General Counsel con-tends shows that the Respondent was upset at those whotook their problems with Respondent to the Board and thata substantial portion of the reason behind Respondent'sdissatisfaction with Knebel was his cooperation with theBoard in the first charge filed with the Board.Michael Voss who had been a driver for Respondent andwho had been discharged by Respondent during the courseof the July strike testified that following the strike he hadreturned to Respondent's premises to pick up some person-al handtools and while there he talked to Al Pfister. Pfistertold him that had Voss not struck he would have had a jobwith Respondent, adding that going to the National LaborRelations Board was not going to settle anything. justcause a lot of hard feelings. It does not appear that AlPfister denied that comment in his testimony before Ad-ministrative Law Judge Davis. I credit Michael Voss andfind that the comment was in fact made.Knebel's testimony regarding the November 14 conver-sation with the Pfisters had been previously set forth andhas been credited In that lestimon,s Knebel related how AlPfister sought to persuade Knebel to quit and referred tothe fact that Knebel and the other employees involved inthe Board settlement had cost Pfister thousands of dollars.I conclude from the testimony of Knebel and MichaelVoss that Pfister did indeed harbor a resentment againstemployees for having been insol',cdl In the Board proceed-ings. i find, in agreement with the position of the GeneralCounsel, that the reference b, Ali Pfister to the cost ofKnebel's reinstatement and the backpas to him and otheremployees not reinstated in the sanie conversation in whichKnebel was solicited to quit reflects an animosity on thepart of Respondent toward cmplos'ees because the- soiugihtvindication of statutor, rights thluigh the Board, n .:ni-mosity which was ca;ii-ried oer into Knebel's ultimate pre-textual discharge. I therefore conclude and find thatKnebel's discharge violated Section 8(1)(4) as well as Sec-tion 8(a)(3) and (I) of the Act'l Milhach a s , Sa.-i ,,,i '1 (thoe inl itdd :Ld coxcicd h\ th, sub ,c ittlltielicnlcrlt n ,C, ilrcc1 ll 1 ( ix 14 ( '\ St)h'e. (Concluvion 4with the respe(t to the post settlement conductIn view of my findings with respect to the post settle-ment 8(a)( ) violations and the inadequate posting as wellas the 8(a)(4), (3), and (I) violations with regard to thedischarge of Knebel, I must necessarily conclude that theRegional l)irector's action in setting aside the settlementagreement in Case 14 CA--8907 was well warranted. Ac-cordingls. the settlement agreement failed its purpose andcannot be held to be a bar to litigation of the alleged pre-settlement violations. See Jacks.on Manufacturing Companr.129 NL.RB 460 (1960).3. The presettlement conducta. 7he 8(a)(/ l) violationsThe presettlement conduct relating to the 8(a)( I) viola-tions is predicated primarily upon statements of Al Pfisterto employees made to those employees at a meeting follow-ing their contact with Local 525 in late July and after theunion through its Business Agent Tim Burns had advisedAl Pfister of the employees' desire to have Local 525 repre-sent them. The meeting took place about July 23 in the tireshop on Pfister's premises. Respondent's former employeeJohn Parke testified that Pfister opened his remarks with aquestion of who went to the Union and why. When therewas no immediate response. Pfister said he knew who haddone it and mentioned a man named Klaus who was notan employee of Respondent and who Pfister said was"pretty well in with the Union" and like to stir up troubleand disturb companies. Both Parke and Knebel who werein the attendance of the meeting acknowledged to Pfisterthat thes swanted union representation. There followedsome discussion on the percentage rate paid drivers by Re-spondent and the drivers' desire to have an hourly rate.IPfister maintained that the drivers on the percentage ratewere making more than L'nion scale. He added, accordingto Parke. that if the Union did come in he would just foldup and just sell out or move out. Finally, Pfister told em-plo ee's. according to Parke, that the first son-of-a-bitchwho walked strke on his property would he fired.Parke's testmnions is generalls corroborated by Knebel and.ax rence C hrssty. another driver of Respondent at thetime.Al Pfistei admitted to some of the comments attributedto him b'h the employees in his July meeting with himSpccificalls he admitted that he told them that if he had topai ;an houris ',age it would put him out of business. thathe had expel imnced It before. and the same thing wouldhappen again. that the drivers would just "drop down'' iniheir work and not get the loads. He admittedly insisted thed isers were making more mones on a percentage basishan the\ would on a hourly rate. While he remarked in hisrestimon', that he understood that an individual namedKlaus "pepped" the drivers up to get the Union move-menis started he did not "think" hc mentioned Klaus tothe enmploxees in the meeting. He denied saying that hewould fire an,,one who walked the picket line.After careful consideration of Al Pfister's testimony. Icredit the testimon' of Parkc. Knebel. and Chrvsts where229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey contradict Pfister's.'6I therefore find that Pfister's re-marks to the employees in the meeting at the tire shopconstituted interrogation, threats of discharge for engagingin union activity, and a threat to close the business in theevent of union organization, all in violation of Section8(a)(l) of the Act. I further find that by the reference toKlaus as having been the one who contacted the unionPfister conveyed to the employees the impression that hehad their union organizational efforts under surveillance,and therefore further violated Section 8(a)(l) of the Act.The fact that Pfister may have been in error does not affectthis conclusion since, error or not, the statement tended todemonstrate to the employee listeners that Respondent wasactively seeking to ascertain who was seeking out the unionand suggested that Respondent had a source of informa-tion in that regard.It is the testimony of John Parke that following the strikewhich occurred at Respondent on July 29, 30, and 31, he,Knebel, and Lawrence Chrysty all of whom had partici-pated in the strike and had been discharged, returned tothe Pfister premises about August 4, and spoke to Al Pfis-ter and B. Pfister and asked to go back to work. Accordingto Parke, Al Pfister remarked that there was no work forthem. B. Pfister laughed and told them the union had soldthem down the river. Knebel's testimony with respect tothe incident was that Al Pfister had said he had told themnot to go down to the union and that the union had soldthem down the river.Chrysty did not testify concerning these particular re-marks of the Pfisters in the hearing before me, although hewas called as a witness. He did testify concerning theseremarks in the hearing before Administrative Law JudgeDavis and in his prehearing statement to the GeneralCounsel which was introduced into evidence by Respon-dent he referred to such remarks. In his statement he at-tributed the remark about the union selling the employeesdown the river to Al Pfister.Al Pfister denied making the remarks attributed to himby Knebel and Chrysty regarding their being sold downthe river by the union with the flippant answer "No. Fig-ured they would find that out soon or later themselves[sic]." B. Pfister denied making any such remarks.I credit Knebel and Chrysty and find that Al Pfister didmake the remark attributed to him by them. In so finding,I conclude that Parke was in error in attributing the remarkto B. Pfister. I find that the remark constituted rank inter-ference in the employees support of the union calculated toundermine and disparage the Union in the eyes of the em-ployees in violation of Section 8(a)(1) of the Act.16 In making this credibility resolution as well as others regarding Plisterit is appropriate lo note that Pfister's testimony before Administrative l awJudge Davis was evasive and at times generally unresponsive. causing Ad-ministrative L aw Judge Davis to remark on the record that "this witness isapt to Just wander with his answers." an observation in which I concurWhile Pfister had steadfastly maintained to his drivers that the percentagepay system gave the drivers a greater rate of pay than the hourly union rateand notwithstanding that a comparison of the two basis of pay would re-quire knowledge of the average hours worked by the drivers, Pfister aisunresponsive and evasive to questions as to the average hours the truckdriv-ers worked.b. The presettlement 8(a)(2) conductAny consideration of the presettlement 8(a)(2) conductinvolved herein as well as that of the 8(a)(5) conduct dis-cussed infra, requires a discussion of the background andjurisdiction of Local 50 and Local 525 insofar as it relatedto Respondent's operation.Over the years, Respondent's operation was located inSt. Jacobs, Illinois. That location up until 1973 was withinthe territorial jurisdiction of Teamsters Local Union 729which was headquartered in East St. Louis, Illinois. Therecord does not establish that Respondent ever had a col-lective-bargaining agreement with that Union.17Respon-dent at one time did employ some employees who weremembers of Local 729. Also, from time to time some ofRespondent's employees including Al Pfister himself weremembers of Local 50 which was headquartered in Belle-ville, Illinois. Respondent did not have a collective-bar-gaining agreement with Local 50, however during the exis-tence of Local 729.About 1973, Local 729 was abolished and its territorialjurisdiction divided between Local 525, the successor toLocal 729 and Local 50. Respondent's operation fell withinthe jurisdiction of Local 525. In August 1974, MarshallMcDuffy, secretary-treasurer of Local 525 and BusinessAgent Tim Burns paid a visit to the Pfister operation andsecured union-authorization and dues-checkoff cards fromRespondent's employees at that time. According to the tes-timony of McDuffy, who impressed me as a truthful andstraightforward witness and whom I credit, the August visitconstituted an effort to ensure Respondent was complyingwith the Southern Illinois Builders Association Agreementand to ensure that employees were paying dues and to signup employees who were not members. In addition, Mc-Duffy testified that some of the employees had phoned theUnion and asked about joining. The visit had to be madein the early morning hours, around 3:30 a.m., in order tocatch the employees before they were out on the road. Thecheckoff cards obtained during the visit were submitted toPfister and he, at the demand of McDuffy, immediatelysubmitted a check to McDuffy covering the dues of theemployees. Having collected the dues the Union inexplica-bly failed to follow through and seek a collective-bargain-ing agreement with Respondent covering its coal haulingor commodity hauling operations, even though such opera-tions constituted the great bulk of Respondent's business.In fact, the record does not reflect any further contact be-tween Local 525 and the employees in Respondent untilthe following July.In July, seven of the Respondent's truckdrivers, becom-ing dissatisfied with the payment of union dues withouthaving benefits to which they thought they were entitled,met with Local 525 Business Representative Tim Burns at' The General Counsel contends that Respondent had been a member ofthe Southern Illinois Builders Association, a inulriemployer group. whichhad a collective-bargaining agreement with the Ieamsters Council co5neringconstruction work in Local 729 Jurisdiction. Respondent herein, esventhough it did little construction work did not admit to being a member ofthe Assiociation I find it unnecessary to resolve this issue. What is materialis that l ocal 525. the successor to Local 729, believed that Respondent was; member ,of that organization and conducted itself accordingls230 Al PF'IS'I lR 1 RUCK SFERVICEthe WoodRiver High School in Fast Alton, Illinois, as pre-viously related herein.After he had learned through Burns of the emplosecscontact with l ocal 525. Al Pfister met with about six of hisemployees on Juls 30. and began discussing a coal haulingoperation out of [)uQuoin. Illinois. to Springfield, Illinois,within the jurisdiction of I.oca;ll 5.On August I1 Al Pfister. according to his own admission,and notwithstanding that his employees were at that timepicketing him in support of L ocal 525. proceeded to Belle-ville. Illinois, where he met with Barne's Irefts, businessagent of Local 50. P'fister represented to I refts that hewanted to house his trucks in Local 50's jurisdiction andtransfer his employees into that Local. Trefts, who who was notcalled as a witness in this and the prior hearing beforeAdministrative Ilaw Judge Davis. agreed that this would hesatisfactory. When Pfister raised the issue as to what was tobe done about the picketing by I.ocal 525, Irefts allegedlsphoned Marshall Mcl)uffs. According to the uncorrobo-rated and hearsa, testimionN of Pfister based upon I refts'remarks to Pfister. TIrefts advised MNcl)uffv that Pfister wasgoing to house the trucks in L ocal 50's jiurisdiction andasked how "to get rid of these men on strike." At thatpoint, Pfister's testinionv as to w\hat l'refts reported to Pfis-ter regarding MclDuffs's statecments gets confusing. I ssen-tiall, it appears that N1cl)uffv's response to lTrefts wasthat they could both sign a contract with Pfister but thatthe Local 525 contract would be declared void bh, the In-ternational Union. 'Ihe execution of the L ocal 525 contractwould. however. be sufficient in the meantime to provide abasis for the removal of the picket line. At that time. Mc-Duffy, as reported bi' Trefts to Pfister, arranged to haveTim Burns meet with Pfister at the Townsend Restaurantnear the Pfister home to sign the contract with l.ocal 525.Pfister immediately thereafter signed a coal hauling collec-tive-bargaining agreement with lIocal 50 covering histruckdrivers and maintenance men.T'here is not one iota of evidence in the record estab-lishing that Local 50 represented the mnajloity of Respon-dent's employees at the time that Pfister executed the col-lective-bargaining agreement with I.ocal 50. Indeed.Respondent makes no such argumlent. It is patenitl' clear.from Pfister's own testimony, that he sought out andsigned the contract with Local 50 in an attempt to aoid anagreement with Local 525. I'hat Pfister ma ' have intendedto move his trucks and emplo'ees into I ocal 50's jurisdic-tion, a move the record does not reflect was eser made,does not privilege his action nor does conmplicitls if ans, o nthe part of the union in this regard. There can hardll hbe aclearer case of a violation of Section 8(a) 2) and (I ) of theAct than this case. I am compelled to the conclusion frormwhatever angle the evidence might be sieved that Respon-dent violated Section 8(a)(2) and It of the Act throughrecognition of. and assistance to. l ocal 5() as establishedby execution of a collectise-bargaining agreement with Lo-cal 50 on August 1, at a time when Local 5() did not repre-sent a majority of Respondent's emiployees in an appropri-ate unit. Cf. International L.adices' Garment K'orkeri' I nion,AFL-(IO10 /Bernhard-A ltmnpi Tc as (op. v R. R B.,366 U.S. 713 (1961).4. The alleged violations of Section 8(a)(5)a. ihc appropriate unitW ith the respect to the 8(a)(5) violations based upon thecharge filed bv l.ocal 525 in Case 14-CA-10029, on Febru-ars 16. 1977. the General C(ounsel alleges that the appropri-ate unit consists of:All drivers, and truck maintenance men and employedbs Respondent excluding office clerical and profes-sional emplo'ees. guards and supervisors as defined inthe Act.Respondent does not seriously dispute this unit descrip-tion inasmuch as it conforms to the unit descriptions in thecontract it signed with both Locals 525 and 50 on August I.Respondent does contend, however, that the unit shouldinclude Leon Nagle, a garage employee and mechanic andNancy Pfister, a mechanic. as well as Carolyn Voss employedin the office as bookkeeper. The record does not provide adescription of duties or functions of Nagle. Other than histitle of garage man or mechanic there is little to assist in thedetermination of his unit placement. However, since the unitdescription includes truck maintenance personnel it wouldnot appear inappropriate to include him in the unit. Accord-ingly, I find that Nagle should be included in the unit.\Vsith respect to Nanc' Pfister it appears that she wouldbe statutorils excluded under Section 2(3) of the Act as adaughter of the employer. Even if she were not statutorilyexcluded her interest as a salaried employee is clearly notaligned with the drivers. I find that she may be properlyexcluded from the unit.Carols n Voss, bookkeeper, was primarily an office cleri-cal employee. Respondent does not seriously dispute this.Accordingly, I find that she is essentially an office clericalemplosee and may be excluded from the unit.b. 71e mnajoritl status of Local 525It was stipulated by the parties at the hearing that theunit contained 12 drisers during July 1975. With Nagleincluded in the unit the total unit complement was 13 em-plosces. Ihe record contains dues checkoff authorizationcards effective during Juls executed on behalf of Local 525b; at least eight of Respondent's unit drivers. These includ-ed DLennis Knebel, Robert Walls, Duane Blakey. RobertJalnctt, I awrcnce Chrsstv .Dale Voss, Robert Wall, andVWillialm lubhard. From the record testimony of B. Pfisterit alppears that dues were deducted for these employeespursuant to these authorizations during the times materialherein. I therefore find that the Local 525 represented amajority of Respondent's employees in the appropriateunit all relevant times when Local 525 sought recognitionand bargaining with Respondent in July.c. The contract repudiation()n November 10 and 22. and again on December 1,Dennis Knebel filed a griesance concerning his warningletters and his discharge hb' Respondent. By letter of its231 DECISIONS OF NATIONAl. ILABOR RELATIONS BOARDcounsel Thomas Hanna dated December 3. Respondciitreplied to Local 525 representative Tim Burns regardingthe grievances and stating that the grievances were notmeritorious, that the contract with the L.ocal 525 was insal-id and court action had been initiated to rescind the con-tract, and that even if the contract was valid the grievanceswere untimelv.With respect to the initiation of the court action the rec-ord reflects that on November 26. Respondent filed a com-plaint in the United States District Court for the 7th Dis-trict of Illinois wherein it sought to have thecollective-bargaining agreement adjudged null and void onthe basis that it was executed only upon representation ofLocal 525 that it would be null and void (h inilio. Local525, through counsel filed in December a motion to dismissRespondent's complaint contending that the court lackedjurisdiction inasmuch as the Board had exclusive jurisdic-tion. It was not until December 28, 1976, that the motion todismiss was allowed by the court. Thereafter, by letter dat-ed Februar? 1, 1977, Local 525 through Tim Burns request-ed that Respondent comply with the collective-bargainimngagreement and pay all health, welfare, and pensions pas-ments for the employees back to the period when the con-tract was first executed in August. It does not appear thatRespondent complied with that request and Local 525 subh-sequently filed the 8(a)(5) charge litigated herein.d. I1'e (onttentlion of the partiesRespondent advances two arguments with respect to thealleged 8(a)(5) violations. The first argument is that thecollective-bargaining agreement with Local 525 was, Iaswas contended in the Federal District Court action, a shamand void au) inirio. In this respect Respondent relies uponthe testimony of Al Pfister concerning his conversationswith Barney I refts on August I. outlined above under thepresettlement 8(a)(2) conduct section. In addition. Respon-dent relies upon the testimony of Al Pfister and NalncPfister regarding their meeting with Local 525 representa-tive Tim Burns at Townsend Restaurant when Pfistersigned the collective-bargaining agreement with Local 525.In connection with the August I meeting with Burn:. AlPfister testified before Administrative lIaw Judge Davisthat when he met with Burns at the Townsend RestauiranitBurns handed him a collective-bargaining agreement anadsaid, "[N]ow, this is our contract. You want to look itover?" Pfister testified that he responded, "W'ell, what's theuse of looking it over." that McDuffy had said it was justto be signed and be "tossed" to start with, and "there ain'tmuch use to really signing it." Burns allegedly replied."[T]his is the procedure we've got to go through." Pfisterthereupon signed the agreement and he and his daughterleft.Nancy Pfister testified that Burns told Al Pfister to signthe agreement, but that it did not mean anything. that 'It'sjust to get your picketers off your picket line" Pfislersigned the agreement. Burns picked it up and left leasingNancy and Al Pfister at the restaurant.Respondent further contends that the fact that the agrec-ment was not intended to be effective is also reflected hbthe Decembher 5 meeting of l.ocal 525 and I.ocal 5() offi-cials with Respondent's employees when the employeesvwere again given a choice as to which union thes wanted togo with. As Respondent argues. had the agreement beeneffective at all times prior to December 6, there would havebeen no reason for giving the employees such a choice.Respondent's second argunment t is that Respondent's re-pudiation of the cimltract was in late November and thusoccurred much more than 6 months prior to the filing ofthe charges upon which the complaint herein regarding the8(a)(S) violation is based. Accordingl., Respondent arguesthat litigation of the 8(a)(5) allegation is barred by Section10(h) of the Act.It is the position of the General Counsel that the Local525 representative never indicated to Al Pfister that theagreement proffered to him for execution was in an) re-spect invalid. In support of that position, the GeneralCounsel points to the testimony of Marshall McL)uffyand Tim Burns. McDuff' specifically denied ans contactwith Barney I refts regarding Pfister's signing of the con-tract with I.ocal 50 or ever having given l'refts or Pfister.in, indication that any agreement executed with l.ocal 525would be of no force or effect.With the respect to his meeting with Al Pfister and Nan-cv Pfister at the 'ownsend Restaurant, Tim Burns deniedthat Pfister said anything to Burns to the effect that he wassigning it but that he did not expect it to have ans effect.In connection with the Respondent's 10(b) argument theGeneral ('ounsel contends that the 10(h) period was tolledduring the time that the Respondent's suit to rescind thecontract was pending and that the charge was timeli filedafter the suit was dismissed.e. D)i.scu.ioln an t' conclu ioSection 10(b) of the Act precludes issuance of a cOm-plaint "based upon any unfair labor practice occurringmore than six months prior to the filing of the charge withthe Board and the serv ice of a cops thereof upon" thecharged parts'. I he lead case on the subject of Section10(b) is I.,oal 1 odc' Nlo. 1424, In4lernaoir nl ,4so1 ci0ai/on of.lac(hlnit.is. i41' ( 10, et al. /Brvan tlultlturingrn ('o1 v.Ni.l. RB., 362 U.S. 411 (1960). In that case the Supreme('ourt held that where conduct occurring within the limita-tiorns period can be charged to he an unt;fai labor practiceonrl through reliance on an earlier unlair labor practicethe use of the earlier unfair labor practice is not merelsxevidentiary " but rather, it serves to cloak with illegalitythat event occurring within the I0l(b) period which is other-wise lawful. Thus. the C'ourt said that where a complaintbased upon that earlier event is time barred, to permit theesernt itself to be used in effect results in revising a legafll}defunct unfair labor practice.In the instant case it is clear that all of the operative factsrelative to the alleged 8(a)(S) violations occurred outsidethe IO(b) period. Respondent through the letter of tlannaon I)ecember 3. advised the Union that Respondent didnot consider the collective-bargaining agreement valid andbinding. There is no dispute that Respondent at no timethereafter abided b, the terms of the agreement. Asidefrom the dismissal of the court suit to rescind the agree-ment and ILocal 525's 'hebruarY I11, 1977. request to Re-232 AL PFISTER TRUCK SERVICEspondent "to see that all conditions of the contract .. .arefollowed and brought up to date," there were no other ac-tions by any party herein relative to the 8(a)(5) allegationwithin the 10(b) period.There are of course, cases in the 8(a)(5) area where eachdemand by a union to negotiate has been held to revive anunderlying unfair labor practice on the part of the em-?loyer who unlawfully refuses to bargain collectively onthe premise that there has been a "continuing obligation"See e.g.. N. L. R. B. v. Basic Wire Products. Inc .516 F.2d 261(C.A. 6, 1975): VN.L.R.B. v. R. L. Sweelt Lumber (Comparni.515 F.2d 785 (C.A. 10. 1975). Here, however, the facts donot support such theory nor does General Counsel argueone. Local 525, following dismissal of the court action, didnot request renewed bargaining. but rather sought effectu-ation of the repudiated contract through its letter of Febru-ary 11, 1977. Accordingly, there is no basis for finding acontinuing violation.The running of the 10(b) period mas be tolled b' fraudu-lent concealment of the facts of the unfair labor practiceunless the aggrieved party is guilty of want of diligence.International Ladies Garment W orker.s Union. .4FI. (() JN.L.R.B. 463 F.2d 907 (C.A.D.C.. 1972). The 10(b) periodmay also be tolled even where there is no fraudulent con-cealment so long as the person adversely affected is not puton notice, actually or constructively, of the act constitutingthe unfair labor practice. See Wiscon.sin River Ialev Di.is-trict Council of the' United Brotherhood o( (I arpcnwtrll. andJoiners of .4 neri(a, .4 1L (10 IO (Sklipp Enterprises. Inc.1) 21NLRB 222 (1974). In the instant case, however, there is nocontention that the General Counsel and Local 525 werenot aware of the facts constituting the unfair labor prac-tices relative to the 8(a)(5) allegation. Certainly all of thefacts upon which the alleged unlawful refusal to bargainare based were well known to the General ( ounsel andLocal 525 during the hearing of the earlier cases beforeAdministrative Law Judge Davis in Februar' 1976. As amatter of fact. essentiall3all of the facts bearing on thepresent 8(a)(5) contention were put in evidence in the hear-ing before Administrative Law Judge Davis. Accordlingl .there can be no tolling of the 10(b) period on the 8(a)()5allegations based on the lack of knowledge of the factsupon which the allegation is based.'"The General Counsel argues for a tolling of the 10(b)period here but cites no case actualls in point in support ofhis argument. Rather he asks that I compare ltai'ne Elc1,tric Inc.. and lElectric Installatiion and Servic e.s 226 NL RB409 (1976). The case appears inapposite to the instant case.for there the respondent emplo)er had made unilateralchanges which the Administrative l aw Judge found he en-forced during the 10(b) period. Thus, while the Administra-tive L.aw Judge referred to the 10(b) period as having beentolled it appears that he was actually referring to a continu-ing type of violation because of the continuing enforce-ment of changes within the lO(b) period. That is not thesituation in the instant case. Rather, here, the contract \wasrepudiated outside of the 10(h) period. Further. the onl'employee the terms of the contract were ever applied to soI (,f J.l'r,. .. ( / m, al,,,, ( ,,i ,a11 In, 2 i NsI Ri3 L)'Q2 I1'71'far as the record shows, Knebel, was discharged in Novem-ber.The General Counsel suggests that the suit by Respon-dent in federal district court for recision of the contracttolled the 10(b) period. I find no merit to this position. It isabundantly clear that during the time the suit was pendingRespondent was not abiding by the contract. The Boardhas previously held that pendency of a suit in a federaldistrict court to enforce a collective-bargaining agreementdoes not deprive the Board of jurisdiction to considerwhether the failure to abide by the collective-bargainingagreement constitutes a violation of the Act. The CrescentBed Company, Inc.. 157 NLRB 296 (1966), enfd. 63 LRRM2480 (C.A.D.C., 1966). The Board analyzed the situation inCrescent Bed CompanY, at 298-299 as follows:The Charging Union has pending a suit against Re-spondent [employer] under Section 301 of the Act, inwhich it seeks enforcement of the arbitration provi-sions of the 1963 contract. Respondent admits that theBoard and the Federal district court in which the suithas been brought have concurrent jurisdiction, andthat the Union may at the same time seek a statutoryremedy from the Board in the form of a bargainingorder, and a contractual remedy from the court, in theform of an order to arbitrate. Respondent argues,however, that the issue, basic to both proceedings, iswhether there is a binding contract in effect, and thatthis issue should first be decided by the court, since itis the only forum which can order enforcement of thecontract. We believe, on the contrary, that the Board,in remedying the statutory violation of a refusal tobargain through failing to abide by an existing con-tract, in accordance with the obligations imposed bySection 8(d) of the Act, may also order enforcement ofthe contract by requiring the offending party to honorthe contract and assume its obligations thereunder.[footnote omitted]. Whether the Charging Union'scourse of conduct ...justified Respondent in repudi-ating the contract or in considering it mutually res-cinded is a question which the Board is as competentto resolve as the court, since it underlies, and is pre-liminary to, the statutory issue of whether Section8(a)(5) has been violated through Respondent's refusalto honor the contract....As in (Crescent Bed Comnpatnv, supra, the issue here was,from the beginning, whether there was a binding contractin effect between the parties. T he Board was at all times ascompetent as the court to resolve that issue. The Charginglinion here through its Counsel, immediately recognizedthat principle by responding to Respondent's court suitwith a motion to dismiss the suit based upon the conten-tion that the Board had primarN jurisdiction. Under thesecircumstances. I find that Respondent's suit did not de-prive the Board of jurisdiction and that the 10(b) periodwas nHot tolled during the pendency of that suit.Since the Respondent clearls repudiated any obligationto hbargain wvith the tinion more than 6 months prior to thefiling of the charge upon which the 8(a)(5) allegation isbased, a finding of an 8(a)(5) violation based upon thatrepudiation is barred bh Section 10(b). N.L.R.B. v. Field &233 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARI)Sons, Inc., 462 F.2d 748 (C.A. 1, 1972): N.L.R.B. v. I1.L.Washum, an Individual Proprietorship dh'b/a Lo.s Angeles-Yuma Freight Lines and Svennson Freight Lines, Inc., 446F.2d 210 (C.A. 9, 1971). I so find.'9IV RESPONDENT'S CESSATION OF BUSINESSRespondent through Counsel in an affidavit of Counselattached to Counsel's brief stated that B. Pfister has per-mitted the operating authority given to Al Pfister 'lruckService by the State of Illinois to lapse and the state licenseplates for the trucks formerly operated by Respondent toexpire without having been renewed sometime subsequentto the hearing in this case. The affidavit further states thatRespondent is no longer engaged in the trucking industrNand the trucks formerly operated by it have been sold orare up for sale. Respondent's counsel therefore urges thatthe complaint should be dismissed.The General Counsel has not objected to the affidavitattached to Respondent's brief nor has he sought permis-sion to respond to it in any way.Dismissal of the complaint based upon Respondent's af-fidavit would not appear to be appropriate. It is not opento dispute that mere discontinuance in business does notrender moot issues of unfair labor practices alleged againsta respondent. This is because "irrespective of the ability ofRespondent to comply with the order, a decree of enforce-ment is a vindication of the public policy of the statute..."N.L.R.B. v. Electric Steam Radiator Corporation, et al., 321F.2d 733, 738 (C.A. 6, 1963).However, the Board "will naturally not require actionnow impossible for Respondent to perform." N.L.R.B. *.Ephraim Haspel 228 F.2d 155, 156 (C.A. 2, 1955). Never-theless, the extent to which Respondent may not be able tocomply with any affirmative remedy required herein hasnot been clearly established in this proceeding. Accord-ingly, ability to comply is a matter best left to the compli-I'rThis resolution of the 8(a}(5) issue makes it unnecesal'v to con,illllRespondent's other defenses as to the validity of the collectise-harg.allinagreement. Howesel. for the purposes of review. I note that I would re-l.ccredibility regarding ,he events of signing of the agreement with I1.,1od $by Al Pfister against Al Pfister and his daughter Nano. Al Pfister' ternmony as to what Barnes I refts reported to him regarding the Mt I )lft'statements is uncoirohorated hearsasv hich I find unrclablie anl d Iit t,ceptable over the denials of McDuffy whom I found to be a generallsimpressive witness. I further accept Tim Burns' testimony as to what oc-curred at the Townsend Restaurant over that of Al Pfister and Nancy Plfis-ter since the testimony of the latter two does not coincide on statemlieltsattributed to Burns. Al Pfister's testimony did not attribute any specificcomments to Burns regarding the effectiveness of the contract, only Pfister'sremarks which Burns allegedly failed to deny or rebut at the time. On theother hand. Nancy Pfister attributed to Burns a specific comment that sign-ing the agreement did not mean anything, that it was just to get the 'picketoff your line." She did not testify on the point in hearing before Administra-live Law Judge Davis. Nancy Pfister's testimony regarding the meeting wa:highly selective, only the one statement of Burns was recalled. This testimony is too selective to be reliable absent corroboration. Based both ondemeanor and the selectiveness of her recollection I do not credit NancsPfister. Burns in demeanor impressed me as being a sincere witness I ur-thermore, there appears to be no "quid pro quo" which would in any waisserve as an inducement to Local 525 to enter into a void, invalid, T shamnagreement. While Pfister may have "understood" or thought that the I ocal525 contract was not to be valid or enforced, I find that nothing Burns orMcDuffy said to Pfister was a basis for that conclusion.ance stage where all details regarding any discontinuanceof business and its effects mas best be ascertained.v I t I. F I('I () I11 I Ni AIR IAHBOR PRA(CI (CES U PON( (OMMiR( FtIhe activities of Respondent set forth above, occurringin connection with Respondent's operation described insection 1, above, have a close and intimate relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Si tilt- RI MiFD5It having been found that Respondent has engaged inand is engaging in certain unfair labor practices. I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.I found that Respondent discharged Dennis Knebel, forreasons which offended Section 8(a)(4), (3), and (1) of theAct. I shall therefore recommend that Respondent offerKnebel immediate and full reinstatement to his former jobor. if such job no longer exists to a substantially equivalentjob. without prejudice to his seniority or other rights, privi-leges or working conditions, and make him whole for anyloss of earnings suffered b5reason of the discriminationagainst him as found herein, to the date of Respondent'soffers to reinstate him less his net earnings during that pe-riod in accordance with the Board's formula set forth inI IV'. toolwor/th Company, 90 NLRB 289 (1950). with in-tIcrest thereon at the rate of 7 percent per annum as setforth in Floria Steel (Corporation, 231 NlRB 651 (1977).Hasving found that Respondent entered into a collective-hbargaining agreement with Local 50 at a time when thatIlnion did not represent ai majority of the employees in theappropriate unit, Respondent violated Section 8(a)(2} ofthe Act. I shall recommend that Respondent withdraw andwithhold recognition of Ilocal 50 and cease giving any ef-fect to its agreement with that Union. While the deductionof dues amounted to unlawful assistance to Local 50, I donot find that dues reimbursement would be appropriateunlcler the circumtistalces of this c ase. TIhe employees forwhom the dues were deducted were longtime members ofI.ocal 50, and were not coerced into joining Local 50through Respondent's action. Further, while there were nowiitten authorizations for such deductions there is evi-dence in the record which indicates that the dues deduc-tions inay have been pursuant to requests by some of thoseemployees from whom dues were deducted.Hlaving found that Respondent independently violatedSection 8(a)( I) of the Act through 'arious acts and conductoutlined herein, and since such violations are of a characterstriking at the root of emplosee rights guaranteed b,, theAct, it would he recommended that Respondent be or-Clerecd to cease and desist from infringing in any manner onthe rights guaranteed in Section 7 of the Act. Rrad's Ma-chiine Products. In<., 191 NLR B 274 (1971).IThe extent to which Respondent should be required toconpinl with the affirmiltaise provisions of this recom-nietided order. including the hackpas provisions and the234 AL PFISTER TRUCK SERVICEbackpay period may be determined at subsequent hearingsif necessary. See Perma Vin l Corporation. supra.Upon the basis of the foregoing findings of fact and con-clusions and upon the entire record in this case. I herebymake the following:CON(T .I SIONS OF LAW1. The Respondent, Al Pfister d/b/a Al Pfister TruckService and Bernice Pfister, successor to Al Pfister and exe-cutrix of the will of Al Pfister, is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Local 525 and Local 50 are labor organizations withinthe meaning of the Act.3. Bernice Pfister at all times material was, and is, asupervisor and agent of Respondent within the meaning ofSection 2(11) and (13) of the Act.4. By interfering with, restraining, and coercing employ-ees in exercise of the rights guaranteed in Section 7 of theAct as set forth herein Respondent has engaged in and isengaging in unfair labor practices proscribed by Section8(a)(l) of the Act.5. By recognizing Local 50 and by executing a collec-tive-bargaining agreement with that Union, and by deduct-ing dues from employees for that Union at a time whenthat labor organization did not represent a majority of itsemployees in an appropriate unit Respondent has assistedand supported a labor organization, and thereby engagedin unfair labor practices within the meaning of Section8(a)(2) and (1) and Section 2(6) and (7) of the Act.6. By discharging Dennis Knebel on November 25,1975, Respondent violated Section 8(a)(4), (3), and (1) ofthe Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.8. Respondent has not refused to bargain with Local525 in violation of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended. I hereby issuethe following recommended:ORDER 20The Respondent, Al Pfister, d/b/a Al Pfister Truck Ser-vice and Bernice Pfister, successor to Al Pfister and execu-trix of the will of Al Pfister, his agents, successors, andassigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their unioninterests and activities and those of other employees in a2) In the event no exceptions are filed as prosided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations. he adopted by the Board and becomeits findings, conclusions. and order and all objections thereto shall hedeemed waived for all purposes.manner constituting interference, restraint, or coercionwithin the meaning of Section 8(a)(1) of the Act.(b) Creating among its employees the impression thattheir union activities are under surveillance.(c) Threatening employees with discharge or other repri-sals for engaging in activities on behalf of Chauffeurs,Teamsters. Warehousemen and Helpers Local Union No.525. affiliated with the International Brotherhood ofTeamsters, Chauffeurs. Warehousemen and Helpers ofAmerica or any other labor organizations, or for exercisingtheir Section 7 rights.(d) Threatening to close or move the business if the em-ployees select Chauffeurs, Teamsters, Warehousemen andHelpers of America. Local No. 525, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America to represent them.(e) Suggesting, encouraging, assisting or supporting thecirculation of a union shop deauthorization petition amongits employees.(f) Threatening its employees that going to the Boardwould cause hard feelings.(g) Suggesting to its employees in derogation of their se-lection of Chauffeurs, Teamsters, Warehousemen andHelpers Local Union No. 525, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America that the employees might join aCongress of Independent Unions.(h) Assisting or supporting Teamsters, Chauffeurs. andHelpers Local Union No. 50, affiliated with InternationalBrotherhood of Teamsters. Chauffeurs, Warehousemenand Helpers of America, by recognizing or contractingwith that labor organization or any successor thereto as arepresentative of any of its employees for the purposes ofcollective bargaining unless such labor organization hasbeen certified by National Labor Relations Board as theexclusive bargaining representative of such employees.(i) Assisting or supporting Chauffeurs, Teamsters,Warehousemen and Helpers, Local 50, by deducting duesfrom employees for such labor organization without writ-ten authorization from the employees and at a time whenthat labor organization does not represent the majority ofRespondent's employees in an appropriate unit.0) Giving effect to, operating under, or in any way, en-forcing its collective-bargaining agreement, arrangement orunderstanding. entered into on August 1, 1975 with Team-sters. Chauffeurs, and Helpers Local Union No. 50, affili-ated with International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, or anymodifications, extensions or renewals thereof, unless saidlabor organization shall be certified by the Board as theexclusive representative of Respondent's employees.(k) Discouraging membership in, or activities in behalfof Chauffeurs. Teamsters, Warehousemen and Helpers,Local Union No. 525, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization bydiscriminatorily discharging or laying off employees or bydiscriminating against them in any other manner with re-spect to their hire or tenure of employment or any term orcondition of employment.(1) Discharging or otherwise discriminating against em-235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees because they have been involved in charges filedwith the Board under the Act.(m) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed bySection 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Dennis Knebel immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as aresult of the unlawful discrimination against him, in themanner set forth in the section of the Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records, and reports and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Withdraw and withhold any recognition from Team-sters, Chauffeurs, and Helpers, Local Union No. 50, affili-ated with International Brotherhood of Teamsters, (hauf-feurs, Warehousemen and Helpers of America, as therepresentative of its employees for the purposes of collec-tive-bargaining, unless and until said labor organizationhas been duly certified by the Board as the exclusive repre-sentative of its employees.(d) Post at its premises in St. Jacobs, Illinois, place ofbusiness, copies of the attached notice marked "Appen-dix." 21 Copies of the notice on forms provided by the Re-gional Director for Region 14. after being duly signed bythe Respondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by it, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps hallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT Is FtIIRIHFR ORI)FRI[ that as to allegations of the com-plaint not specifically found to have been violations of theAct herein be dismissed.2' In the event that this Order Is enforced hb a Judgnicnr of the I nllcdStates (Court of Appeals, the "oerds in the nolice reading "Posled hb Orderof the Nationall lhabor Relatllns Board" shall read "Posted Pursualnt it aludglient of1 the I nited States ( ourl of \ppca.l eniforcing an Order of theNational L.abhr Relatins Board"236